      Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 1 of 101



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


DOMINGO ARREGUIN GOMEZ,

MIRNA S.,                                     Civil Action No. 1:20-cv-01419

VICENTA S.,
                                              FIRST AMENDED
                                              COMPLAINT
NAZIF ALAM
c/o Mayer Brown LLP
1999 K Street, NW
Washington, D.C. 20006

NANCY ABARCA
c/o Mayer Brown LLP
1999 K Street, NW
Washington, D.C. 20006

FATMA BUSHATI
c/o Mayer Brown LLP
1999 K Street, NW
Washington, D.C. 20006

IWUNDU ÉPOUSE KOUADIO IJEOMA GOLDEN
c/o Mayer Brown LLP
1999 K Street, NW
Washington, D.C. 20006

CLAUDIO ALEJANDRO SARNIGUET JIMÉNEZ
c/o Mayer Brown LLP
1999 K Street, NW
Washington, D.C. 20006

JODI LYNN KARPES
c/o Mayer Brown LLP
1999 K Street, NW
Washington, D.C. 20006

AJA TAMAMU MARIAMA KINTEH
c/o Mayer Brown LLP
1999 K Street, NW
Washington, D.C. 20006
      Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 2 of 101




SHYAM SUNDAR KOIRALA
c/o Mayer Brown LLP
1999 K Street, NW
Washington, D.C. 20006

FARANGIS KURBONOVA
c/o Mayer Brown LLP
1999 K Street, NW
Washington, D.C. 20006

JUAN CARLOS ROSARIO LEBRON
c/o Mayer Brown LLP
1999 K Street, NW
Washington, D.C. 20006

AYA NAKAMURA
c/o Mayer Brown LLP
1999 K Street, NW
Washington, D.C. 20006

DANIEL CHIBUNDU NWANKWO
c/o Mayer Brown LLP
1999 K Street, NW
Washington, D.C. 20006

LOIDA PHELPS
c/o Mayer Brown LLP
1999 K Street, NW
Washington, D.C. 20006

CARMEN LIGIA VIDAL PIMENTEL
c/o Mayer Brown LLP
1999 K Street, NW
Washington, D.C. 20006

M.S.1
c/o Mayer Brown LLP
1999 K Street, NW
Washington, D.C. 20006

ANGELA SINON
c/o Mayer Brown LLP
1999 K Street, NW
Washington, D.C. 20006
           Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 3 of 101




    3Q DIGITAL
    c/o Mayer Brown LLP
    1999 K Street, NW
    Washington, D.C. 20006

    ASSE INTERNATIONAL, INC.
    c/o Mayer Brown LLP
    1999 K Street, NW
    Washington, D.C. 20006

    EURAUPAIR INTERNATIONAL, INC.
    c/o Mayer Brown LLP
    1999 K Street, NW
    Washington, D.C. 20006

    POWERTRUNK, INC.
    c/o Mayer Brown LLP
    1999 K Street, NW
    Washington, D.C. 20006

    SEIU COMMITTEE OF INTERNS AND RESIDENTS
    c/o Mayer Brown LLP
    1999 K Street, NW
    Washington, D.C. 20006

    SHIPCO TRANSPORT, INC.
    c/o Mayer Brown LLP
    1999 K Street, NW
    Washington, D.C. 20006

    SUPERIOR SCAPE, INC.
    c/o Mayer Brown LLP
    1999 K Street, NW
    Washington, D.C. 20006,

    Plaintiffs,

    v.

    DONALD J. TRUMP, et al.,

    Defendants.




1
    A motion for leave for Plaintiff M.S. to proceed pseudonymously is forthcoming.
        Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 4 of 101




                              FIRST AMENDED COMPLAINT

       1.     On June 22, 2020, President Trump signed a proclamation (the “June

Proclamation”) that, with the stroke of a pen, eliminates for the rest of the year—and for an

indefinite period going forward—a vast portion of the country’s immigration system. The White

House itself estimates that the President’s action will block approximately 525,000 work-

authorized individuals from coming to the United States by the end of the year. Experts estimate,

based on data from prior years, that the Proclamation will prevent approximately 20,000 employers

from bringing needed workers into the United States.

       2.     The Proclamation is part of a series of measures intended to achieve the goal of

substantially shutting down congressionally authorized immigration to the United States. In

addition to the ban of immigrants and the ban of nonimmigrants effectuated by the Proclamation,

the Administration has significantly reduced refugee and asylee admissions to the United States,

taken multiple steps to remove international students from the United States, indefinitely closed

U.S. consulates around the world and announced the furlough of approximately 80% of the

employees of USCIS.

       3.     Through the latest Proclamation, the President has indefinitely separated families,

thrown the business plans of U.S. companies into chaos, eliminated visa categories that allow

hundreds of thousands of foreign nationals to live and work in the United States, and rejected

decades of Congressional judgments on the terms and conditions upon which individuals may

come to this country.

       4.     The Proclamation extended and expanded an earlier April 22, 2020 ban on the entry

of immigrants (the “April Proclamation,” and together with the June Proclamation, “the

Proclamations”). The President seeks to justify this action by pointing to the “extraordinary



                                               1
        Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 5 of 101




economic disruptions caused by the COVID-19 outbreak” and by professing a need to “protect

unemployed Americans from the threat of competition for scarce jobs from new lawful permanent

residents” and foreign-born workers. Based on the assertion that the nation’s immigration system

“lack[s] sufficient alternative means” to address this problem, the June Proclamation effectively

eliminates most of the family- and employment-based immigrant visa categories, the diversity visa

program, and the H-1B, H-2B, J, and L nonimmigrant visa programs. The June Proclamation will

remain in effect for the rest of the year and enables the President to continue these entry bans

thereafter as long as he deems them “necessary.”

       5.      The June Proclamation’s entry bans, however, rest on a fatal, flawed assumption:

that there is a fixed number of jobs in this country for which competition is a zero-sum game, such

that the admission of immigrants and foreign-born workers necessarily “poses a risk of displacing

and disadvantaging United States workers during the current recovery.” But Congress has already

rejected that premise, and so has the overwhelming weight of economic research. There is no

evidence showing that immigrants and foreign-born workers “displace” U.S. workers, while there

is overwhelming evidence that immigrants and foreign-born workers create additional jobs in the

United States by consuming goods and services, innovating, and contributing to human and

physical capital formation, all of which are essential to long-term and sustained economic growth.

       6.      The June Proclamation’s entry restrictions are irrational, undermining its asserted

goals of protecting U.S. workers and aiding the country’s economic recovery during and after the

COVID-19 pandemic. The ban affects foreign-born workers, innovators, entrepreneurs, and

consumers upon whom the economy relies on for stability and continued growth, and hamstrings

U.S. companies around the country from effectively managing their labor needs. For example, it

prevents frontline physicians who would be represented by Plaintiff SEIU Healthcare (CIR) from



                                                2
        Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 6 of 101




entering the country in the midst of a pandemic. It also prevents Plaintiff PowerTrunk, Inc.—a

communications technology innovator that sells novel and exclusive technology to entities such as

New Jersey Transit and Los Angeles International Airport—from bringing to the United States its

most qualified and knowledgeable employee.

       7.      The June Proclamation’s entry suspensions also ban thousands of individuals who

are not authorized (or who do not intend) to work in the United States, and who therefore cannot

contribute to the purported labor-market problem that the Proclamation is supposedly meant to

address. Banning entry of such individuals only prevents them from contributing their purchasing

power to the U.S. economy. Instead of protecting the U.S. labor force, the June Proclamation

endangers the country’s economy—to the ultimate detriment of U.S. workers.

       8.      Even apart from harming the economy and reducing U.S. companies’ global

competitiveness, the June Proclamation inflicts an intolerable human cost by separating thousands

of families, in defiance of one of the bedrock principles of our country’s immigration system—

family unification. For many families who were on the cusp of reuniting, the June Proclamation

prolongs their separation, preventing husbands and wives, parents and children, and grandparents

and grandchildren from starting their lives together in the United States. For example, Plaintiff

Nazif Alam has been separated from his wife for two years already—and if she is not admitted

into the country soon, she will lose her opportunity to pursue a Master’s degree at Cornell

University. Plaintiff Carmen Ligia Pimentel is due to have her first child in a matter of weeks,

even as her husband has been stranded in the Dominican Republic.

       9.      The effects on winners of the 2020 Diversity Visa Lottery program are even more

extreme. By virtue of winning the lottery, these individuals secured a statutorily guaranteed, once-

in-a-lifetime opportunity to immigrate to the United States. But in order for these individuals to



                                                 3
        Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 7 of 101




realize that congressionally created opportunity, their visas must issue by a statutorily mandated

deadline of September 30, 2020 (the end of the 2020 fiscal year). Because the June Proclamation

extends beyond that deadline, and because Defendants have implemented the Proclamations to

forbid not only entry but also the antecedent step of issuing a visa, the result is to unilaterally and

permanently revoke diversity lottery winners’ visa eligibility. And that in turn will mean that

highly qualified visa applicants from around the world—from Gambia and Cote D’Ivoire, Albania

and Tajikistan, Nepal and Japan—may never have the opportunity either to pursue their American

dreams or to promote Congress’s goal of increasing the diversity of this country’s immigrant

populations.

       10.      All of this is unlawful.      Congress has already considered and rejected the

immigration cuts the President seeks to implement unilaterally through the June Proclamation.

Over the course of seven decades, Congress consistently has maintained and expanded the U.S.

immigration system, even in the face of severe economic contractions, striking a considered

balance between protecting domestic jobs and encouraging immigration to reunify families,

promote diversity, and give domestic employers the necessary tools to manage their workforces

and weather economic downturns. The June Proclamation seeks to unilaterally rewrite the federal

immigration laws, imposing new and harsh restrictions that Congress has refused to adopt. In so

doing, the June Proclamation contravenes multiple provisions of the Immigration and Nationality

Act (INA), exceeds the scope of the President’s statutory authority, and violates the separation-of-

powers and due-process principles enshrined in the U.S. Constitution.

       11.     Plaintiffs challenge the June Proclamation and Defendants’ implementation of it,

under this Court’s inherent authority to review executive actions that exceed the President’s

authority, the Administrative Procedure Act, and the Due Process Clause of the Fifth Amendment.



                                                  4
         Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 8 of 101




Plaintiffs respectfully request that the Court issue appropriate declaratory relief, and that it

preliminarily and permanently enjoin the June Proclamation and Defendants’ implementation

thereof, in their entirety.

                                 JURISDICTION AND VENUE

        12.     Pursuant to 28 U.S.C. §§ 1331 and 1343, this Court has subject matter jurisdiction

over Plaintiffs’ claims under the U.S. Constitution and federal statutes. The Court has additional

remedial authority under 28 U.S.C. §§ 2201 and 2202.

        13.     Venue is proper under 28 U.S.C. § 1391(e) because (a) this is a civil action in which

Defendants are the President and federal officers and agencies of the United States, (b) a substantial

part of the events or omissions giving rise to the claim occurred in the District of Columbia, and

(c) Defendants are headquartered in this district.

        14.     Plaintiffs have standing to sue. Defendants’ actions are causing and will continue

to cause Plaintiffs imminent, concrete, and irreparable injuries-in-fact, as detailed herein, by

preventing the individual Plaintiffs and the beneficiaries of the sponsoring Plaintiffs from

obtaining visas and entering the country, despite the fact that these individuals would be granted

those benefits if not for the June Proclamation. Defendants’ actions are depriving the employer

Plaintiffs of the critical services and expertise provided by the foreign nationals who are unable to

obtain visas because of the June Proclamation. And Defendants’ actions are depriving the

institutional Plaintiffs of the funding they would have received from the entry of foreign nationals

who are unable to obtain visas because of the June Proclamation. The requested relief will redress

these injuries-in-fact by allowing these individuals to obtain the immigration benefits for which

they are otherwise eligible.




                                                  5
        Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 9 of 101




                                                PARTIES

        15.     Plaintiff Nazif Alam is a U.S. lawful permanent resident residing in New York,

New York. He has sponsored his wife, a citizen of Bangladesh, for an immigrant visa in the

family-based, second preference category for spouses of lawful permanent residents. Mr. Alam

and his wife are unable to complete the immigrant visa process because of the June

Proclamation. Mr. Alam is classified as an essential worker, and his work and well-being have

been adversely affected by his inability to bring his wife to join him in the United States.

        16.     Plaintiff Carmen Ligia Pimentel is a U.S. lawful permanent resident residing in

Houston, Texas. She has sponsored her husband, a citizen of the Dominican Republic, for an

immigrant visa in the family-based, second preference category for spouses of lawful permanent

residents. Ms. Pimentel is pregnant with the couple’s first child, who will be born on

approximately July 31, 2020. Ms. Pimentel and her husband are unable to complete the immigrant

visa process because of the June Proclamation. Ms. Pimentel has been adversely affected by her

inability to bring her husband to join her in the United States to support her through her pregnancy

and to join her for the birth of their child.

        17.     Plaintiff Juan Carlos Rosario Lebron is a U.S. lawful permanent resident residing

in Lawrence, Massachusetts. He has sponsored his unmarried minor children, aged 12 and 17,

who are both citizens of the Dominican Republic, for an immigrant visa in the family-based,

second preference category for children of lawful permanent residents. Mr. Lebron and his

children are unable to complete the immigrant visa process because of the June Proclamation. Mr.




                                                   6
          Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 10 of 101




Lebron has been adversely affected by his inability to bring his children to join him in the United

States.

          18.   Plaintiff Daniel Chibundu Nwankwo is a U.S. citizen residing in Houston,

Texas. He has sponsored his father, a citizen of Nigeria, for an immigrant visa as an immediate

relative. Mr. Nwankwo and his father are unable to complete the immigrant visa process because

of the June Proclamation. Mr. Nwankwo has been adversely affected by his inability to bring his

father to join him in the United States.

          19.   Plaintiff Claudio Alejandro Sarniguet Jiménez is a U.S. lawful permanent resident

residing in Hoover Alabama. He has sponsored his unmarried minor son, a citizen of Chile, for an

immigrant visa in the family-based, second preference category for the children of lawful

permanent residents. Mr. Sarniguet Jimenez and his son are unable to complete the immigrant

visa process because of the June Proclamation. Mr. Sarniguet Jimenez has been adversely affected

by his inability to bring his son to join him in the United States.

          20.   Plaintiff Angela Sinon is a U.S. citizen residing in White Plains, New York. She

has sponsored her unmarried adult son, a citizen of the Philippines, for an immigrant visa in the

family-based, second preference category for the adult sons and daughters of lawful permanent

residents. Ms. Sinon is elderly and a single parent, who relies on her adult son for all of her basic

life activities. Ms. Sinon and her adult son are unable to complete the immigrant visa process

because of the June Proclamation. Ms. Sinon has been adversely affected by her inability to bring

her adult son to join her in the United States.

          21.   Plaintiff Loida Phelps is a citizen of the United States residing in Glen Burnie,

Maryland. She has sponsored her daughter, a citizen of the Philippines, for lawful permanent

residence in the family-based, second preference category for the unmarried sons and daughters of



                                                  7
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 11 of 101




U.S. citizens. Ms. Phelps’s petition on behalf of her daughter also includes her daughter’s three

children. Ms. Phelps and her daughter are unable to complete the immigrant visa process because

of the June Proclamation, and the daughter’s oldest child—Ms. Phelps’s grandchild—could “age

out” during the validity of the Proclamation. Ms. Phelps has been adversely affected by her

inability to bring her daughter and grandchildren to join her in the United States.

       22.     Plaintiff Nancy Abarca is a citizen of the United States residing in Maryland

Heights, Missouri. She has sponsored her brother, a citizen of the Philippines, for lawful

permanent residence in the family-based, fourth preference category for the brothers and sisters of

adult U.S. citizens. Ms. Abarca’s brother is married to a citizen of the Philippines, and the couple

has two children, born in 1996 and 1999. The family is unable to complete the immigrant visa

process because of the June Proclamation, and its younger child could “age out” during the validity

of the Proclamation. Ms. Abarca has been adversely affected by her inability to bring her brother

and his family to join her in the United States.

       23.     Plaintiff M.S. is a citizen of the United States residing in San Francisco, California.

He has sponsored his son, a citizen of Yemen, for lawful permanent residence in the family-based,

third preference category for the married sons and daughters of U.S. citizens. M.S.’s petition on

behalf of his son also included his son’s spouse and children. M.S.’s son is unable to complete the

immigrant visa process for his 10-year-old child—M.S.’s grandchild—because of the June

Proclamation. M.S. has been adversely affected by his inability to bring his grandchild to join him

in the United States.

       24.     Plaintiff Fatma Bushati is an applicant for an immigrant visa and a citizen of

Albania residing in Shkodra, Albania. Ms. Bushati submitted an immigrant visa application based

on her selection in the FY 2020 Diversity Visa lottery, but is unable complete the immigrant visa



                                                   8
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 12 of 101




process because of the June Proclamation. Ms. Bushati has been adversely affected by the delay

in her application to immigrate to the United States.

       25.     Plaintiff Jodi Lynn Karpes is an applicant for an immigrant visa and a citizen of

South Africa residing in Johannesburg, South Africa. Ms. Karpes submitted an immigrant visa

application based on her selection in the FY 2020 Diversity Visa lottery, but is unable to complete

the immigrant visa application process because of the June Proclamation. Ms. Karpes has been

adversely affected by the delay in her application to immigrate to the United States.

       26.     Plaintiff Shyam Sundar Koirala is an applicant for an immigrant visa and a citizen

of Nepal residing in Kathmandu, Nepal. Mr. Koirala submitted an immigrant visa application

based on his selection in the FY 2020 Diversity Visa lottery, but is unable to complete the

immigrant visa application process because of the June Proclamation. Mr. Koirala has been

adversely affected by the delay in his application to immigrate to the United States.

       27.     Plaintiff Farangis Kurbonova is an applicant for an immigrant visa and a citizen of

Tajikistan residing in Khujand, Tajikistan.      Ms. Kurbonova submitted an immigrant visa

application based on her selection in the FY 2020 Diversity Visa lottery, but is unable to complete

the immigrant visa application process because of the June Proclamation. Ms. Kurbonova has

been adversely affected by the delay in her application to immigrate to the United States.

       28.     Plaintiff Aja Tamamu Mariama Kinteh is an applicant for an immigrant visa and a

citizen of Gambia residing in Banjul, Gambia. Ms. Kinteh submitted an immigrant visa application

based on her selection in the FY 2020 Diversity Visa lottery, but is unable to complete the




                                                 9
          Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 13 of 101




immigrant visa application process because of the June Proclamation. Ms. Kinteh has been

adversely affected by the delay in her application to immigrate to the United States.

          29.   Plaintiff Iwundu épouse Kouadio Ijeoma Golden is an applicant for an immigrant

visa and a citizen of Cote D’Ivoire residing in Abidjan, Cote D’Ivoire. Ms. Iwundu submitted an

immigrant visa application based on her selection in the FY 2020 Diversity Visa lottery, but is

unable to complete the immigrant visa application process because of the June Proclamation. Ms.

Iwundu has been adversely affected by the delay in her application to immigrate to the United

States.

          30.   Plaintiff Aya Nakamura is an applicant for an immigrant visa and a citizen of Japan

residing in Tokyo, Japan. Ms. Nakamura submitted an immigrant visa application based on her

selection in the FY 2020 Diversity Visa lottery, but is unable to complete the immigrant visa

application process because of the June Proclamation. Ms. Nakamura has been adversely affected

by the delay in her application to immigrate to the United States.

          31.   Plaintiff 3Q Digital is a digital marketing agency headquartered in Chicago, Illinois,

with other offices in San Francisco, Denver, Austin, San Diego, Raleigh, and Charlottesville. 3Q

Digital has 330 employees in the United States, consisting of U.S. citizens, permanent residents,

and foreign nationals. 3Q Digital has petitioned for H-1B visa status to employ a citizen of India

in the United States in a specialty occupation position. The petition was approved by U.S.

Citizenship and Immigration Services (USCIS), but the candidate is unable to secure the required

H-1B visa and travel to the United States because of the June Proclamation. 3Q Digital has been

adversely affected by the inability of the candidate to begin work in the United States.

          32.   Plaintiff ASSE International, Inc. is a California public benefit organization and

501(c)(3) nonprofit. ASSE is engaged in a private-public partnership with the Department of State



                                                 10
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 14 of 101




to manage and administer exchange visitor programs that use the J-1 nonimmigrant visa category.

Because the June Proclamation forbids the entry of individuals on J-1 visas – the type of visa used

by participants in ASSE’s exchange programs—and because the Department of State has decided

to implement the June Proclamation by no longer issuing J-1 visas, the June Proclamation has

stopped ASSE from continuing to operate its programs and ASSE has been forced to provide

refunds totaling more than a million dollars to host companies that would have employed its interns

or trainees. ASSE is currently receiving no income because of the June Proclamation, has been

forced to terminate 5 of its 33 full-time employees, and has placed an additional 3 employees on

furlough effective August 1, 2020. Because of the June Proclamation, ASSE has been adversely

affected by its inability to conduct its exchange program.

       33.     Plaintiff EurAuPair International, Inc. is a California public benefit organization

and 501(c)(3) nonprofit. EurAuPair is engaged in a private-public partnership with the Department

of State to manage and administer an exchange visitor program that uses the J-1 nonimmigrant

visa category. EurAuPair runs an exchange visitor program for au pairs, who come to the United

States on J-1 nonimmigrant visas. The J-1 au pair program allows qualified parents or guardians,

who are U.S. citizens or legal permanent residents and who have a child for the au pair to look

after, the opportunity to host an au pair in their home. Because of the June Proclamation,

EurAuPair cannot conduct is exchange visitor program for au pairs. It is currently receiving no

income, has been forced to terminate 3 of its 11 full-time employees, and has placed another two

employees on furlough effective August 1, 2020. EurAuPair has been adversely affected by its

inability to conduct its program due to the June Proclamation.

       34.     Plaintiff SEIU Healthcare (CIR) is a labor organization headquartered in Long

Island City, New York. CIR is the largest housestaff union in the country, representing



                                                11
          Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 15 of 101




approximately 17,000 physicians in California, Florida, Massachusetts, New Jersey, New Mexico,

New York, and Washington, D.C. Its members regularly include interns and residents working in

hospitals in H-1B nonimmigrant visa status as specialty occupational professionals. Its members

also regularly include interns and residents working in hospitals in J-1 nonimmigrant visa

status. CIR’s members and future members normally travel to the United States in June and July.

CIR’s future members have been unable to travel to the United States because of the June

Proclamation. CIR has been adversely affected by the inability of its future members to enter the

United States, and CIR’s current members have been adversely affected by the increased hours

they have to work to make up for the loss of physicians who should have arrived on H-1B and J-1

visas.

          35.   Plaintiff PowerTrunk, Inc. is a commercial radio equipment company

headquartered in Jersey City, New Jersey. PowerTrunk supplies radio equipment used by transit

systems nationwide, including the New Jersey Transit Corporation, NY Metropolitan Transit

Authority, Los Angeles International Airport, and John F. Kennedy International

Airport. PowerTrunk has eleven employees, who include U.S. citizens, lawful permanent

residents, and foreign nationals. PowerTrunk petitioned for L-1B visa status to employ a citizen

of Spain in the United States in a specialty occupation position. The petition was approved by

USCIS, but the candidate is unable to secure the required L-1 visa and travel to the United States

because of the June Proclamation. PowerTrunk has been adversely affected by the inability of the

candidate to begin work in the United States.

          36.   Plaintiff Shipco Transport Inc. (Shipco) is headquartered in Chatham, New

Jersey.    Shipco is one of the world’s leading neutral Non-Vessel Operating Carriers

(NVOCC). Shipco has 21 branch offices and 425 employees in the United States, consisting of



                                                12
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 16 of 101




US citizens, lawful permanent residents, and visa holders. Shipco has petitioned for L-1A status

to employ a citizen of Denmark in the United States in a managerial position. The petition was

approved by USCIS, but the candidate is unable to secure the required L-1 visa and travel to the

United States because of the June Proclamation. Shipco has been adversely affected by the

inability of the candidate to begin work in the United States.

        37.     Plaintiff Superior Scape, Inc. (Superior) is headquartered in Shelby Township,

Michigan. Superior is a landscape contractor. Superior has a year-round staff of 14 employees,

as well as 50-55 seasonal workers during peak periods. Its workforce consists of U.S. citizens,

lawful permanent residents, and visa holders. Superior submitted applications for labor

certification to the U.S. Department of Labor for a pool of H-2B seasonal, non-agricultural

workers. The applications were certified, but Superior has been unable to proceed with H-2B

sponsorship for these workers because of the June Proclamation. Superior has been adversely

affected by the inability of the H-2B workers to begin work in the United States.

        38.     Defendant Donald Trump is the President of the United States. He is sued in his

official capacity. In that capacity, he issued the Presidential Proclamation challenged in this

lawsuit.

        39.     Defendant William Barr is the Attorney General of the United States and has

responsibility for the administration of the immigration laws pursuant to 8 U.S.C. § 1103. He is

sued in his official capacity.

        40.     Defendant Department of State (DOS) is a cabinet-level department of the U.S.

federal government. DOS is responsible for the issuance of immigrant visas abroad.          The

Proclamations assign DOS a variety of responsibilities regarding their implementation and

enforcement.



                                                13
        Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 17 of 101




        41.     Defendant Michael Pompeo is the Secretary of State and has responsibility for

overseeing enforcement and implementation of the Proclamations by all DOS staff. He is sued in

his official capacity.

        42.     Defendant Department of Homeland Security (DHS) is a cabinet-level department

of the U.S. federal government. The Proclamations assign DHS a variety of responsibilities

regarding their implementation and enforcement.

        43.     Defendant Chad Wolf is the Acting Secretary of Homeland Security and has

responsibility for overseeing enforcement and implementation of the Proclamations by all

Department of Homeland Security staff. He is sued in his official capacity.

                                  FACTUAL ALLEGATIONS

                                STATUTORY BACKGROUND

        44.     The INA was enacted in 1952 and has since been amended several times. The 1965

amendment created the version of the INA that endures today. That amendment established “a

new system of selection designed to be fair, rational, humane, and in the national interest,” S. Rep.

No. 89-748 (1965), as reprinted in 1965 U.S.C.C.A.N. 3328, 3332, which Congress “approached

with foresight and caution.” H.R. Rep. No. 82-1365 (1952), as reprinted in 1952 U.S.C.C.A.N.

1653, 1678. This new system was the product of “painstaking study, as well as careful weighing

of equities, human rights, and continuous consideration of the social, economic, and security




                                                 14
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 18 of 101




interests of the people of the United States.” H.R. Rep. No. 82-1365 (1952), as reprinted in 1952

U.S.C.C.A.N. 1653, 1678.2

       45.     The comprehensive system that Congress created in the INA expresses and reflects

Congress’s intent that foreign nationals who meet certain qualifications may come to the United

States to further four principal goals: promoting family reunification, admitting immigrants with

skills that are useful to the U.S. economy, protecting foreigners in need of humanitarian relief, and

increasing diversity. Doe v. Trump, 418 F. Supp. 3d 573, 580 (D. Or. 2019); see also Elkins v.

Moreno, 435 U.S. 647, 664 (1978); H.R. Rep. No. 101-723, pt. 1 (1990), as reprinted in 1990

U.S.C.C.A.N. 6710 (summarizing statutory history).

       46.     To serve those goals, Congress has prioritized admission of family members to

support its goal of “preservation of the family unit,” H.R. Rep. No. 82-1365 (1952), as reprinted

in 1952 U.S.C.C.A.N. 1653, 1680,3 established an annual “diversity visa” lottery program for the

express purpose of “maintain[ing] an ongoing diverse flow of immigrants,” 136 Cong Rec. H-

8629-02 1990,4 created the J exchange visa “to promote a better understanding of the United States




2
 Pub. L. 89-236, 79 Stat. 911 (amending 8 U.S.C. ch. 12, Sections 1101, 1151-57, 1181-82, 1201,
1254-55, 1259, 1322, 1351).
3
 See, e.g., Child Citizenship Act of 2000, Pub. L. No. 106-395, 114 Stat. 1631 (2000) (H.R. 2883)
(amending INA to confer U.S. citizenship automatically and retroactively to certain foreign-born
children adopted by U.S. citizens); Legal Immigration Family Equity (LIFE) Act of 2000, Title IX
of Pub. L. No. 106-553, § 1103, 114 Stat. 2762 (2000); Immigration & Nationality Act of 1965,
Pub. L. No. 89-236, 79 Stat. 3359 (1965) (granting 74 percent of all immigrant visas to family
reunification categories); see also Young v. Reno, 114 F.3d 879, 886 (9th Cir. 1997) (noting that
“Congress’s general purpose in enacting [8 U.S.C. § 1153(a)(4) on sibling immigration] was to
keep families intact . . . .”); see also Philip E. Wolgin, “Family Reunification is the Bedrock of
U.S. Immigration Policy,” Center for American Progress (Feb. 12, 2018),
https://www.americanprogress.org/issues/immigration/news/2018/02/12/446402/family-
reunification-bedrock-u-s-immigration-policy/.
4
 See also, e.g., Victims of Trafficking and Violence Protection Act of 2000, Pub. L. No. 106-386,
114 Stat. 1464 (2000) (VTVPA, precursor to TVPRA); Illegal Immigration Reform and Immigrant
                                                 15
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 19 of 101




in other countries, and to increase mutual understanding between the people of the United States

and the people of other countries,” H.R. Rep. No. 87-271, at 21 (1961),5 and put in place the L

visa to allow multi-national employers to bring managers, executives, and employees with

specialized knowledge to the United States on a temporary basis, 8 U.S.C. § 1101(a)(15)(L); see

also id. § 1184(c)(2)(F).

       47.     The INA also authorizes the issuance each year of tens of thousands of temporary

H nonimmigrant visas for workers in a wide range of occupations and industries, as well as for

those workers’ families. Such visas are subject to strict numerical visa caps, specific visa-

eligibility criteria, and strong enforcement mechanisms to “facilitat[e] the migration of

professional, managerial, and skilled foreign workers without adversely affecting U.S. workers

and U.S. students entering the labor market.”6 Among other things, Congress has prescribed a

comprehensive set of inadmissibility provisions designed to protect American workers. See, e.g.,

8 U.S.C. § 1182(a)(5) (foreign nationals seeking to “perform[] skilled or unskilled labor” are

inadmissible unless the Secretary of Labor certifies that “there are not sufficient [U.S.] workers”




Responsibility Act of 1996, Pub. L. No. 104-208, 110 Stat. 3009 (1996) (IIRIRA); 8 U.S.C. §
1153(c).
5
  See, e.g., 22 U.S.C. §§ 2451-2464 (establishing various educational and cultural exchange
programs).
6
 Ruth Ellen Wasem, “Temporary Professional, Managerial, and Skilled Foreign Workers: Policy
and      Trends,”     Congressional  Research Service,     at    1    (Jan.  13,     2016),
https://fas.org/sgp/crs/homesec/R43735.pdf.

                                                16
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 20 of 101




to perform the same job, and that their admission “will not adversely affect the wages and working

conditions of workers in the United States similarly employed”).

                                         Immigrant Visas

       48.     The INA’s immigrant visa provisions reflect Congress’s intent to permit

“worldwide level of immigration,” 8 U.S.C. § 1151(a), based on, among other things, an allocation

of family-based immigrant visas “made available to individuals who have family members in the

United States” and diversity-based immigrant visas “to promote diversity in our current

immigration system.” H.R. Rep. No. 101-723, pt. I (1990) as reprinted in 1990 U.S.C.C.A.N.

6710, 6715, 6728.

                               Immediate Relatives of U.S. Citizens

       49.     Recognizing that it is “antifamily to allow . . . long separations” of family members,

136 Cong. Rec. H-8629-02 (1990), the INA makes available visas for “immediate relatives”—the

parents, spouses, and unmarried minor children of U.S. citizens. 8 U.S.C. § 1151(b).

       50.     Affirming that “family reunification” is “the cornerstone of U.S. immigration

policy” and serves the “national interest,” Congress has prioritized the admission of these

“immediate relatives” by excepting the visas available to them from any numerical limits. Id. As

a practical matter, this means that immigrant visas are always immediately available to qualified

immediate relatives. See 8 U.S.C. § 1151.

                                 Family-based Preference Visas

       51.     Apart from visas for immediate relatives, family-based immigrant visas are

available in four delineated “preference” categories based on the familial relationship between the

sponsor and the beneficiary. See 8 U.S.C. § 1153(a). Derivative spouses and unmarried minor




                                                17
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 21 of 101




children are entitled to the same preference category as the “principal” beneficiary. 8 U.S.C. §

1153(d); 9 FAM 502.2-3(C)(a).7

       52.     Congress has allocated an annual minimum of 226,000 family-based preference

visas, and an annual maximum of 480,000 such visas. 8 U.S.C. § 1151(c)(1)(B)(ii). In addition,

each foreign country is limited to 7 percent of the total number of family-based preference visas

made available in any given year, unless there are visas available that would otherwise go unused.

8 U.S.C. § 1152. The actual number of family-based visas issued in a particular preference

category varies from year to year and depends in part on how many visas are granted in other

preference categories. See 8 U.S.C. §§ 1151, 1153.

       53.     Family-based visas are distributed to eligible applicants through a complex system

of queues; thus, an intending immigrant must wait in line for a visa to become available before he

or she may apply to receive it. Because the demand for visas regularly exceeds supply, persons

eligible for visas in the preference categories must often wait years, or even decades, for the

opportunity to immigrate to the United States. See Scialabba v. Cuellar de Osorio, 573 U.S. 41,

48 (2014).

       54.     Congress expressly considered the impact of family-based immigration on the labor

market when it created the modern-day family preference visa system. At the time that Congress

drafted and enacted the Immigration Act of 1990, it relied on the nation’s top economists to

conclude that increased family-based immigration, and therefore overall levels of immigration,

benefits the U.S. economy. See H.R. Rep. No. 101-723, pt. 1 (1990), as reprinted in 1990

U.S.C.C.A.N. 6710, 6717.



7
  “FAM” refers to the State Department’s Foreign Affairs Manual, which is available at
https://fam.state.gov/.

                                               18
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 22 of 101




                                          Diversity visas

       55.     Section 131 of the Immigration Act of 1990 (Public Law 101-649) amended the

INA 203 to provide for a new class of immigrants known as “diversity immigrants” to “enhance

and promote” the diversity of immigration to the United States. H.R. Rep. No. 101-723, pt. 1, at

48 (1990), as reprinted in 1990 U.S.C.C.A.N. 6710, 6728.

       56.     Through the INA, Congress has made up to 55,000 diversity visas available each

year. 8 U.S.C. § 1151(e). To be eligible for a diversity visa, an applicant must be a citizen of a

country with low levels of immigration to the United States, as determined by the Attorney

General,8 and must have either a high school diploma or two years of qualifying work experience.

8 U.S.C. § 1153(c)(1)–(2).

       57.     Applicants enter a random and always over-subscribed visa lottery, which is held

once each fiscal year. 8 U.S.C. § 1153(c); 22 C.F.R. § 42.33. For fiscal year 2018, approximately

14.7 million people entered the lottery with the hopes of winning one of the 55,000 available visa

slots.9 Thus, any individual entrant had about a 0.37 percent chance at winning the lottery. In

other words, an individual entering the lottery every year may expect to win once every 267 years.

       58.     Assuming that a lottery winner submits the requisite documentation and is found

admissible to the United States, he or she must be granted a visa. See 8 U.S.C. §§ 1153(c)(1),

1153(e)(2); 22 C.F.R. § 40.6. In the interests of preserving family unity, a lottery winner’s spouse


8
  For example, forty percent of diversity visas have traditionally gone to African countries, which
are underrepresented in other immigrant categories. See American Immigration Council, “The
Diversity    Immigrant       Visa      Program:            An      Overview,”     (Nov.      2017),
https://www.americanimmigrationcouncil.org/sites/default/files/research/the_diversity_immigran
t_visa_program_an_overview.pdf.
9
 See U.S. Dep’t of State, Diversity Visa Program, DV 2016-2018: Number of Entries Received
During      Each      Online     Registration   Period    by    Country   of  Chargeability,
https://travel.state.gov/content/dam/visas/DiversityVisa/DVStatistics/DV%20AES%20statistics
%20by%20FSC%202016-2018.pdf.

                                                19
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 23 of 101




and unmarried minor children may also immigrate through the program as derivatives. 8 U.S.C.

§§ 1151(e), 1153(d). Once the visa issues, it is normally valid for a maximum of six months.

8 U.S.C. § 1201(c).

       59.     By statute, a diversity lottery winner must receive his or her visa by the end of the

federal government’s fiscal year (September 30) for the year in which he or she has won the lottery.

8 U.S.C. § 1154(a)(1)(I)(ii)(II). Failure to obtain the visa by that date results in permanent loss of

the opportunity to immigrate based on that year’s lottery. Id. There is no provision for extension

of this deadline. Although a person who misses the deadline may enter subsequent lotteries, the

chance of winning again is miniscule.

                                        Nonimmigrant Visas

       60.     In addition to permanent immigrant visas, Congress has created temporary

nonimmigrant visas for the purpose of meeting “the demands of American business in the

international marketplace.”     H.R. Rep. No. 101-723, pt. 1 (1990), as reprinted in 1990

U.S.C.C.A.N. 6710. These visa categories, which include the H, J, and L categories described

below, enable U.S. employers to sponsor foreign nationals to come and work in the United States

on a temporary basis. 8 U.S.C. §§ 1101(a)(15)(H), (J), (L). In creating and expanding these

temporary nonimmigrant visa categories, Congress has recognized the “principle that labor

markets have demonstrated time and time again: additional people entering the labor force,

whether native-born students out of school, immigrants, or nonimmigrants, expand job




                                                 20
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 24 of 101




opportunities and create other jobs through innovation, entrepreneurship, and money spent on

consumer items like food, clothing, and housing.” S. Rep. No. 106-260, at 12 (2000).

                                            H Visas

       61.    Congress established the H visa category to allow the entry of three different

categories of temporary workers: (1) workers “of distinguished merit and ability” who are

“coming temporarily to the United States to perform temporary services of an exceptional nature

requiring such merit and ability”; (2) workers who are “coming temporarily to the United States

to perform other temporary services or labor, if unemployed persons capable of performing such

service or labor cannot be found in this country; and (3) workers who are “coming temporarily to

the United States as an industrial trainee.” Pub. L. No. 82-414, 66 Stat. 163 (1952), Immigration

and Nationality Act of 1952.

                                          H-1B Visas

       62.    The H-1B visa category allows U.S. employers to hire skilled foreign professionals

in “specialty occupation[s]” requiring “theoretical and practical application of a body of highly

specialized knowledge” and a “bachelor’s or higher degree in the specific specialty (or its

equivalent).” 8 U.S.C. § 1184(i)(1); see id. 8 U.S.C. § 1101(a)(15)(H)(i)(b). H-1B positions for

workers in specialty occupations primarily fall within occupations in the “STEM” (science,

technology, engineering, and math) and computer-related fields.10

       63.    For an H-1B visa to issue, a sponsoring employer must commit to pay the

prospective visa recipient a minimum salary of $60,000, and must attest, in a Labor Condition


10
   Alex Nowrasteh, “Don’t Ban H-1B Workers: They Are Worth Their Weight in Innovation,”
Cato at Liberty (May 14, 2020), https://www.cato.org/blog/dont-ban-h-1b-workers-they-are-
worth-their-weight-patents; see also Characteristics of H-1B Specialty Occupation Workers,
USCIS        (Mar.         5,      2020),      https://www.uscis.gov/sites/default/files/reports-
studies/Characteristics_of_Specialty_Occupation_Workers_H-1B_Fiscal_Year_2019.pdf.

                                               21
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 25 of 101




Application (LCA), that the employer will pay the employee the “prevailing wage” for his or her

occupation; will provide working conditions that would not affect the working conditions of other

similarly employed workers; and has provided notice of the LCA to its currently employed workers

so that they may file a complaint if the employment of the H-1B worker adversely affects their

own wages or working conditions. See 20 C.F.R. §§ 655.731, 655.732, 655.733, 655.736.

       64.     In addition, any “H-1B dependent employer”—an employer for whom H-1B skilled

workers constitute a specified minimum percentage of its workforce, depending on the size of the

business—must also affirm in its LCA that hiring an H-1B worker would not displace any U.S.

workers and that it has taken good-faith steps to recruit U.S. workers for the job for which it seeks

the H-1B worker. 20 C.F.R. § 655.739; see 8 U.S.C. § 1182(n).

       65.     The maximum number of H-1B visas (cap and cap-exempt) that may be issued is

currently 85,000 per year. 8 U.S.C. §§ 1184(g)(1)(a), 1184(g)(5)(C).

       66.     The spouses and minor children of H-1B sponsored employees may accompany

those employees to the United States as derivatives on H-4 visas. 8 C.F.R. § 214.2(h)(9)(iv); Pub.

L. No. 91-225, 84 Stat. 116 (1970). The status of H-4 derivatives depends on the continued

employment of the H-1B employee. 8 C.F.R. § 214.2(h)(9)(iv).

       67.     Most H-4 derivative visa holders are not legally authorized to work in the United

States. Only H-4 spouses (not H-4 children) may obtain such authorization, and they may do so

only by applying for an Employment Authorization Document (EAD), which is generally available

only if the H-1B visa holder has an approved I-140 petition to obtain a permanent immigrant visa.

8 C.F.R. § 214.2(h)(9)(iv).




                                                 22
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 26 of 101




                                            H-2B Visas

       68.     H-2B visas allow U.S. employers to hire foreign nationals “to perform temporary

service or labor” in non-agricultural sectors “if unemployed persons capable of performing such

service or labor cannot be found in this country.” 8 U.S.C. § 1101(a)(15)(H)(ii)(b).11 In creating

the H-2B visa category for temporary non-agricultural workers in 1990, Congress stressed that

“[t]he essential feature of the H-2[B] program” is “the requirement that efforts be made to find

domestic workers before admitting workers from abroad” and that “the importation of foreign

workers will not be allowed if it would adversely effect [sic] the wages and working conditions of

domestic workers similarly employed.” H.R. Rep. No. 99-682, pt. 1. (1986), as reprinted in 1986

U.S.C.C.A.N. 5649, 5684.

       69.     To sponsor and hire an H-2B temporary worker, an employer must receive an

approved labor certification from the Department of Labor, confirming that no U.S. workers are

available and that the employment of an H-2B worker will not adversely affect the wage rate and

working conditions of similarly employed U.S. workers. See 8 C.F.R. §§ 214.2(h)(6)(iii)(A)-(D),

(6)(iv)(A). The employer must also establish that the need for an H-2B employee is temporary—

in other words, that the need is “for a limited period of time” that “will end in the near, definable

future.” Id. § 214.2(h)(6)(ii)(B).

       70.     The Immigration Act of 1990 imposed an annual cap of 66,000 H-2B visas that

remains in place today. 8 U.S.C. § 1184(g)(1)(B).




11
   Agricultural workers fall under the H-2A nonimmigrant visa category. See 8 U.S.C.
§ 1101(a)(15)(H)(ii)(b). The June Proclamation’s entry suspension does not apply to such
workers. See generally June Proclamation § 2.

                                                 23
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 27 of 101




       71.     Although the spouses and minor children of H-2B sponsored employees may

accompany those employees to the United States as derivatives on H-4 visas, it is rare for H-2B

workers to bring family on H-4 visas.12

                                              J Visas

       72.     Congress created the J visa category in 1961 in the Mutual Educational and Cultural

Exchange Act (Fulbright-Hays Act) “to enable the Government of the United States to promote a

better understanding of the United States in other countries, and to increase mutual understanding

between the people of the United States and the people of other countries.” H.R. Rep. No. 87-721,

at 21 (1961). See also Pub. L. 87-256, 75 Stat. 527 (1961).

       73.     The INA makes J-1 visas available to a variety of individuals, including students,

scholars, trainees, teachers, professors, research assistants, specialists, and leaders in fields of

specialized knowledge or skill, to pursue temporary work in the United States. See 8 U.S.C.

§ 1101(a)(15)(J). Implementing regulations have created J-1 visa programs for, among others,

trainees and interns, 22 C.F.R. § 62.22; teachers, id. § 62.24; camp counselors, id. § 62.30; au

pairs, id. § 62.31; and summer students in work/travel programs, id. § 22.62.32.

       74.     The summer work/travel program has a cap of 109,000 visas per year. Employers

who seek to hire summer students in this program, as well as employers seeking to hire interns and

trainees, must certify that in doing so they “will not displace U.S. workers at worksites where they

will place program participants.” Id. § 62.32(n)(3); see also id. § 62.22(f)(2). Employers who hire

summer students in work/travel programs also must confirm that they “have not experienced

layoffs in the past 120 days and do not have workers on lockout or strike.” Id. § 62.32(n)(3).



12
  David J. Bier, “The Facts About H-4 Visas for Spouses of H-1B Workers,” Cato at Liberty (June
16, 2020), https://www.cato.org/blog/facts-about-h-4-visas-spouses-h-1b-workers

                                                24
         Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 28 of 101




         75.     The spouses and minor children of J-1 sponsored employees may accompany those

employees to the United States as derivatives on J-2 visas. 8 U.S.C. § 1101(a)(15)(J). J-2 spouses

are not automatically entitled to work in the United States but may seek employment authorization.

8 C.F.R. § 214.2(j)(1)(v)(B).

                                             L Visas

         76.     Congress established the L visa category in 1970 to allow multinational

corporations to transfer executives, managers, or employees with “specialized knowledge” to an

office here in the United States on a temporary basis. 8 U.S.C. § 1101(a)(15)(L).

         77.     To qualify for an L visa, an employee must have been employed abroad by the

sponsoring employer for at least one year. Id. L-1A visas are available to managers and

executives. Id. L-1B visas are available to workers with specialized knowledge, either of the

company’s product and its application in international markets, or of the company’s processes and

procedures. 8 U.S.C. § 1184(c)(2)(B). L visas are approved in the first instance for a maximum

of three years. 8 C.F.R. § 214.2(l)(11). An employer may renew an L-1A visa for a manager or

executive for up to 7 years, and an L-1B visa for a worker with specialized knowledge for up to 5

years.

         78.     The spouses and minor children of L-1 sponsored employees may accompany those

employees to the United States as derivatives on L-2 visas, which Congress created at the same

time as L-1 visas. See 8 U.S.C. § 1101(a)(15)(L). To avoid discouraging critical L-1 employees

from relocating to this country, the statute categorically permits spouses on L-2 visas to work in

the United States. 8 U.S.C. § 1184(c)(2)(E). L-2 children, however, are not eligible for such work

authorization.




                                               25
          Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 29 of 101




          79.    Congress has not imposed numerical limits on L-1 visas and has allowed

multinational companies to bring into the United States as many of their foreign employees as

necessary, so long as the employees meet the visa’s requirements.

          80.    According to the Congressional Research Service, the L-1 visa is “essential to

retaining and expanding international businesses in the United States.”13 When investigating

whether L-1 visa holders have displaced U.S. workers, the Office of the Inspector General of DHS

found that claims of job displacement “do not seem to represent a significant trend.”14

          81.    U.S. companies rely on H-1B, H-2B and L-1 employees. For example, entire

projects are dependent upon the ability of U.S. employers to transfer L-1B employees to bring

knowledge of the foreign company’s operations to the U.S. Companies transfer L-1A executives

and managers as an integral part of their plans for starting or expanding operations in the United

States. H-1B employers pay substantial fees to the government and to attorneys and go through a

lengthy, multi-tier process to assure themselves of the availability of H-1B workers who are needed

for specific projects.

          82.    Congress has in recent years repeatedly refused to enact legislation that would have

limited legal immigration and visa issuance. Specifically, the proposed Reforming American

Immigration for a Strong Economy (RAISE) Act was introduced in February 2017 (S. 354) and

was later reintroduced in August 2017 (S.B. 1720) and in 2019 (H.R. 2278). The proposed

legislation would have (among other things) eliminated all family sponsorship beyond spouses and

minor children of U.S. citizens and lawful permanent residents; reduced the visa allocation for



13
     See supra note 7.
14
  U.S. Dep’t of Homeland Sec., Office of the Inspector General, Review of Vulnerabilities and
Potential Abuses of the L-1 Visa Program, https://www.oig.dhs.gov/assets/Mgmt/OIG_06-
22_Jan06.pdf (last visited on July 17, 2020).

                                                  26
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 30 of 101




family-based visas by more than 60 percent; eliminated the diversity lottery; and moved to “merit-

based” point immigration system. The legislation failed every time it was introduced.

                                THE APRIL PROCLAMATION

       83.     On April 20, 2020, President Trump tweeted that “[i]n light of the attack from the

Invisible Enemy, as well as the need to protect the jobs of our GREAT American Citizens, I will

be signing an Executive Order to temporarily suspend immigration into the United States!”15

       84.     Two days later, on April 22, 2020, President Trump announced and executed

Presidential Proclamation 10014, 85 Fed. Reg. 23441 (the “April Proclamation”), which broadly

suspended the entry of aliens as immigrants into the United States for 60 days, with limited

exceptions. The April Proclamation is attached to this Amended Complaint as Exhibit A.

       85.     The April Proclamation took effect at 11:59 Eastern Daylight Time on April 23,

2020, approximately 30 hours after the President signed it.

       86.     The April Proclamation was not issued in response to any national-security or

foreign-relations consideration; it was ostensibly a response to the COVID-19 crisis and the

pandemic’s effects on the U.S. labor market. But it does not reflect any agency fact-finding; nor

does it cite research or analysis of any kind. As justification for restricting immigration, the April

Proclamation cited a so-called “excess labor supply” resulting from the purported “impact of

foreign workers on the United States labor market, particularly in an environment of high domestic

unemployment and depressed demand for labor.”



15
    Donald J. Trump (@realDonaldTrump), TWITTER (Apr. 20, 2020, 10:06 PM),
https://twitter.com/realDonaldTrump/status/1252418369170501639, attached as Exhibit B; see
Betsy Klein, Priscilla Alvarez & Kevin Liptak, Trump claims he will temporarily suspend
immigration into the US due to coronavirus fears, CNN (Apr. 21, 2020),
https://www.cnn.com/2020/04/20/politics/donald-trump-immigraiton-halt-coronavirus/index.
html.

                                                 27
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 31 of 101




       87.     Specifically, the April Proclamation noted that lawful permanent residents (i.e.,

aliens who have entered the country on immigrant visas) have “immediate eligibility to compete

for almost any job, in any sector of the economy,” and asserted without explanation that “[e]xisting

immigrant visa processing protections” are inadequate either “to protect already disadvantaged

and unemployed Americans from the threat of competition for scarce jobs from new lawful

permanent residents,” or to support “recovery from the COVID-19 outbreak.”

       88.     The April Proclamation broadly suspends the entry of intending immigrants if, as

of the Proclamation’s effective date of April 23, 2020, the intending immigrants:

               (a)     were outside the United States (April Proclamation § 2(a)(i));

               (b)     did not have a valid immigrant visa (id. § 2(a)(ii)); and

               (c)     did not have a valid official travel document other than a visa (id.

                       § 2(a)(iii)).16

       89.     The April Proclamation provides for nine limited exceptions to its otherwise broad

suspension of immigration, including (as relevant to this case) a vague exception for immigrants

“whose entry would be in the national interest, as determined by the Secretary of State, the

Secretary of Homeland Security, or their respective designees.” Id. § 2(b)(ix).

       90.     The April Proclamation states that a consular officer “shall determine, in his or her

discretion,” whether an immigrant qualifies for one of the enumerated exceptions. It also directs

the Secretary of State to “implement this proclamation as it applies to visas pursuant to such

procedures as the Secretary of State, in consultation with the Secretary of Homeland Security, may

establish in the Secretary of State’s discretion,” and directs the Secretary of Homeland Security to



16
  The prospective immigrants in this case are not covered by § 2(a)(iii), as they seek entry pursuant
to various classes of visas.

                                                 28
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 32 of 101




“implement this proclamation as it applies to the entry of aliens pursuant to such procedures as the

Secretary of Homeland Security, in consultation with the Secretary of State, may establish in the

Secretary of Homeland Security’s discretion.”

       91.     The April Proclamation was set to expire by its own terms 60 days after its effective

date (i.e., on June 22, 2020), but it provided that it could “be continued as necessary.” The April

Proclamation did not specify the circumstances under which it would, in the President’s view, no

longer be “necessary.”

                                THE JUNE PROCLAMATION

       92.     On June 22, 2020, President Trump signed Presidential Proclamation 10052,

85 Fed. Reg. 38263 (the “June Proclamation”), which extends the April Proclamation’s entry

suspension of individuals seeking immigrant visas and adds sweeping new restrictions on the entry

into the United States of individuals seeking certain nonimmigrant visas. A copy of the June

Proclamation is attached to this Amended Complaint as Exhibit C.

       93.     With respect to immigrant visas, the June Proclamation amends the April

Proclamation’s broad entry suspension by extending it until at least December 31, 2020. June

Proclamation § 1(a). As with the April Proclamation, the June Proclamation provides that the

immigrant visa entry suspension may “be continued as necessary” but does not specify the

conditions under which the conditions requiring the suspension will no longer be considered

“necessary.”

       94.     The June Proclamation seeks to justify the continuation of the immigration

suspension on grounds that “the considerations present in [the April Proclamation] remain,” and

that the President lacks “sufficient alternative means to protect unemployed Americans from the




                                                29
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 33 of 101




threat of competition for scarce jobs from new lawful permanent residents.” As with the April

Proclamation, the President provided no analytical basis for these assertions.

       95.     With respect to nonimmigrant visas, the June Proclamation states that the

“Secretary of Labor and the Secretary of Homeland Security reviewed nonimmigrant programs”

and concluded that “the present admission of workers within several nonimmigrant visa categories

also poses a risk of displacing and disadvantaging United States workers during the current

recovery.”

       96.     The June Proclamation states that “between February and April of 2020, more than

17 million United States jobs were lost in industries in which employers are seeking to fill worker

positions tied to H-2B nonimmigrant visas,” and that “[d]uring this same period, more than 20

million United States workers lost their jobs in key industries where employers are currently

requesting H-1B and L workers to fill positions.” The June Proclamation also states that “the May

unemployment rate for young Americans, who compete with certain J nonimmigrant visa

applicants, has been particularly high—29.9 percent for 16-19 year olds, and 23.2 percent for the

20-24 year old group.”

       97.     Without analysis or further factual support, the June Proclamation states that “[t]he

entry of additional workers through the H-1B, H-2B, J, and L nonimmigrant visa programs . . .

presents a significant threat to employment opportunities for Americans affected by the

extraordinary economic disruptions caused by the COVID-19 outbreak.”

       98.     The June Proclamation broadly suspends entry into the country of “any alien

seeking entry pursuant to any of the following nonimmigrant visas”:




                                                30
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 34 of 101




               (a)     “an H-1B or H-2B visa, and any alien accompanying or following to join

                       such alien [i.e., spouses and children seeking to enter pursuant to H-4

                       visas]” (June Proclamation § 2(a));

               (b)     “a J visa to the extent the alien is participating in an intern, trainee, teacher,

                       camp counselor, au pair, or summer work travel program, and any alien

                       accompanying or following to join such alien” (id. § 2(b)); and,

               (c)     “an L visa, and any alien accompanying or following to join such alien” (id.

                       § 2(c)).

       99.     The June Proclamation’s entry suspension became effective at 12:01 Eastern

Daylight Time on June 24, 2020, just over one day after the President announced it. Id. § 7.

       100.    The entry suspension set forth in the June Proclamation is set to expire on

December 31, 2020, but “may be continued as necessary.” Id. § 6. The June Proclamation does

not specify the conditions under which its entry suspension will, in the President’s view, no longer

be “necessary.”

       101.    As amended, the nonimmigrant entry suspension applies to any intending

nonimmigrant visa applicant who, as of the June Proclamation’s effective date (June 24, 2020):

               (a)     was outside the United States (id. § 3(a)(i));

               (b)     “d[id] not have a nonimmigrant visa, of any of the classifications specified

                       in section 2 of this proclamation and to which the alien is seeking entry”17;

                       and



17
  This language is provided in Proclamation No. 10054, 85 Fed. Reg. 40085, which the President
signed on June 29, 2020, and which amends § 3(a)(ii) of the June Proclamation. The amending
Proclamation is available at https://www.whitehouse.gov/presidential-actions/proclamation-
amendment-proclamation-10052/ and is attached to this Amended Complaint as Exhibit D.

                                                  31
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 35 of 101




               (c)     did not have an official travel document other than a visa (id. § 3(a)(iii)).18

       102.    The June Proclamation’s nonimmigrant entry suspension provides for four

exceptions, including (as relevant to this case), “any alien whose entry would be in the national

interest as determined by the Secretary of State, the Secretary of Homeland Security, or their

respective designees.” Id. § 3(b)(iv).

       103.    Like the April Proclamation, the June Proclamation states that a consular officer

“shall determine, in his or her discretion,” whether an individual qualifies for one of the

enumerated exceptions. Id. § 4(a). It again directs the Secretary of State to “implement this

proclamation as it applies to visas pursuant to such procedures as the Secretary of State, in

consultation with the Secretary of Homeland Security, may establish in the Secretary of State’s

discretion,” and conversely directs the Secretary of Homeland Security to “implement this

proclamation as it applies to the entry of aliens pursuant to such procedures as the Secretary of

Homeland Security, in consultation with the Secretary of State, may establish in the Secretary of

Homeland Security’s discretion.” Id.

       104.    The June Proclamation directs the Secretary of State, Secretary of Labor, and the

Secretary of Homeland Security to “establish standards” to “define categories of aliens covered by

section 3(b)(iv),” the “national interest” exception. Id. § 4(a)(i). The June Proclamation states

that the exception includes those who “are critical to the defense, law enforcement, diplomacy, or

national security of the United States; are involved with the provision of medical care to

individuals who have contracted COVID-19 and are currently hospitalized; are involved with the

provision of medical research at United States facilities to help the United States combat COVID-



18
   Again, the prospective immigrants in this case are seeking visas and so are not covered by
§ 3(a)(iii).

                                                 32
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 36 of 101




19; or are necessary to facilitate the immediate and continued economic recovery of the United

States.” Id. To date, the Secretaries have not publicly announced any “standards” governing the

“national interest” exception, including whether these enumerate grounds are the exclusive bases

on which to obtain a national interest exception.

        105.    Seemingly in response to this litigation, the June Proclamation specifically provides

that “[t]he Secretary of State and the Secretary of Homeland Security shall exercise the authority

under section 3(b)(iv) of this proclamation and section 2(b)([ix19]) of Proclamation 10014 to

exempt noncitizen children who would as a result of the suspension in section 2 of this

proclamation or the suspension in section 1 of Proclamation 10014 age out of eligibility for a visa.”

Id.

        106.    The June Proclamation directs that noncitizens covered by § 3(b)(iv)’s “national

interest” exception “shall be identified by the Secretary of State, the Secretary of Homeland

Security, or their respective designees, in his or her sole discretion.” Id. § 4(a)(ii).

               AGENCY IMPLEMENTATION OF THE PROCLAMATIONS

        107.    The State Department posted to its website an announcement concerning the April

Proclamation on or about April 23, 2020. See ECF 21, at 9 & n.8. That announcement has since

been updated to reflect the June Proclamation’s extension of the existing restrictions on




19
  As the Court observed in its order of June 23, 2020, “[t]he reference . . . to . . . ‘section 2(b)(iv)
of Proclamation 10014’ appears to be a scrivener’s error,” as it appears to be meant to reference
the April Proclamation’s “national interest” exception, which “is found in section 2(b)(ix)” of that
Proclamation (not section 2(b)(iv)). ECF No. 41, at 4 n.2.

                                                  33
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 37 of 101




immigration.20 The announcement summarizes the April Proclamation’s scope and exceptions,

and directs the reader to the text of the April Proclamation for further information.

       108.    DOS posted to its website a similar announcement summarizing the June

Proclamation’s scope and exceptions, and directing the reader to the text of the June Proclamation

for further information, on or about June 23, 2020.21

       109.    Although DOS suspended routine visa services on or about March 20, 2020 in

response to the COVID-19 pandemic,22 the Bureau of Consular Affairs has advised that “U.S.

Embassies and Consulates are beginning a phased resumption of routine visa services.”23

       110.    The Bureau of Consular Affairs has also published, through a series of tweets, a

brief FAQ regarding the State Department’s implementation of the June Proclamation. The FAQ

largely repeats the language contained in the June Proclamation but adds, in response to the

question whether the June Proclamation will “impact Diversity Visa applicants,” that “the

suspension does apply to DV applicants” and that “[t]he Proclamation will expire on December 31



20
   U.S. Dep’t of State, Proclamation Suspending Entry of Immigrants Who Present Risk to the
U.S. Labor Market During the Economic Recovery Following the COVID-19 Outbreak,
https://travel.state.gov/content/travel/en/News/visas-news/Proclamation-Suspending-Entry-of-
Immigrants-Who-Present-Risk-to-the-US-labor-market.html (last visited on July 17, 2020). A
copy is attached as Exhibit E.
21
  U.S. Dep’t of State, Proclamation Suspending Entry of Immigrants and Nonimmigrants Who
Present Risk to the U.S. Labor Market During the Economic Recovery Following the COVID-19
Outbreak, https://travel.state.gov/content/travel/en/News/visas-news/proclamation-suspending-
entry-of-immigrants-and-nonimmigrants-who-present-risk-to-the-US-labor-market-during-the-
economic-recovery-following-the-COVID-19-outbreak.html (last visited on July 17, 2020). A
copy is attached as Exhibit F.
22
  See      U.S.      Dep’t    of     State,    Suspension    of    Routine     Visa    Services,
https://travel.state.gov/content/travel/en/News/visas-news/suspension-of-routine-visa-
services.html (last visited on July 17, 2020).
23
   See U.S. Dep’t of State, Phased Resumption of Routine Visa Services (July 14, 2020),
https://travel.state.gov/content/travel/en/News/visas-news/phased-resumption-routine-visa-
services.html (last visited on July 17, 2020).

                                                 34
        Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 38 of 101




unless extended”—i.e., after the September 30, 2020 deadline for Diversity Visas to issue for the

current fiscal year.24

        111.    The Bureau of Consular Affairs Twitter account has also responded to a number of

individual queries regarding the Proclamations’ effect. For example:

                (a)      In response to the question “[w]hat’s going to happen to” Diversity Visa

                         2020 winners who have not yet had an interview, the Bureau responded that

                         “the Proclamation suspends the issuance of several categories of immigrant

                         visas, including Diversity Visas. While the proclamation is in place, the

                         issuance of diversity visas is not permitted.”25

                (b)      Responding to a follow-up question, the Bureau reiterated, “We will not be

                         issuing diversity visas while the proclamation remains in effect. The

                         proclamation will expire on December 31, 2020, unless continued. The

                         September 30, 2020, deadline for DV-2020 has not been extended.”26

                (c)      In response to a question whether 2020 Diversity Visa applicants “can . . .

                         do the interview” despite the June Proclamation, the Bureau responded that

                         “DV-2020 applicants who have not been issued an immigrant visa as of

                         April 23, 2020, are subject to the proclamation’s restrictions unless eligible



24
 U.S. Dep’t of State, Bureau of Consular Affairs (@TravelGov), TWITTER (June 23, 2020, 7:49
PM), https://twitter.com/TravelGov/status/1275576629947822080, attached as Exhibit G.
25
 U.S. Dep’t of State, Bureau of Consular Affairs (@TravelGov), TWITTER (June 24, 2020, 7:02
PM), https://twitter.com/TravelGov/status/1275927372269846529, attached as Exhibit H.
26
   U.S. Dep’t of State, Bureau of Consular Affairs (@TravelGov), TWITTER (June 29, 2020, 8:24
AM), https://twitter.com/TravelGov/status/1277578676574568448, attached as Exhibit I; see also
U.S. Dep’t of State, Bureau of Consular Affairs (@TravelGov), TWITTER (June 29, 2020, 9:00
AM), https://twitter.com/TravelGov/status/1277587840428367874, attached as Exhibit J
(similar).

                                                   35
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 39 of 101




                     for an exception. The September 30, 2020, deadline for obtaining a visa has

                     not been extended.”27

              (d)    In response to the question whether a Diversity Visa 2020 lottery winner

                     who is “waiting for [an] interview” is “affected by [the] proclamation of

                     President Trump,” the Bureau stated, “Applicants for immigrant visas

                     covered by the proclamation, including DV-2020 applicants, who have not

                     been issued an immigrant visa as of April 23, 2020, are subject to the

                     proclamation's restrictions unless eligible for an exception,”28 and that

                     “[t]he September 30, 2020, deadline for DV-2020 applicants to obtain their

                     visa has not been extended.”29

              (e)    The Bureau gave the same answer to the observation that even if Diversity

                     Visa holders “are suspended from entering till after the proclamation ends,”

                     “[t]he Proclamation only suspends entry, it does not mention suspending the

                     Interview and Visa Issuance process.”30

              (f)    With respect to nonimmigrant visas, in response to the following question:

                         I’m on H1 and inside US. My wife and kid have H4 approval notices
                         but no valid visa stamps on passports, that means their August
                         appointment is useless and they can’t get visa stamps and can’t get
                         in although they don’t have SSN and can’t work here?


27
 U.S. Dep’t of State, Bureau of Consular Affairs (@TravelGov), TWITTER (July 6, 2020 10:29
PM), https://twitter.com/TravelGov/status/1280146948054487041, attached as Exhibit K;
28
  U.S. Dep’t of State, Bureau of Consular Affairs (@TravelGov), TWITTER (June 26, 2020, 10:20
AM), https://twitter.com/TravelGov/status/1276520628577882112, attached as Exhibit L. The
tweet to which the Bureau was responding appears to have been deleted.
29
 U.S. Dep’t of State, Bureau of Consular Affairs (@TravelGov), TWITTER (June 26, 2020, 12:00
AM), https://twitter.com/TravelGov/status/1276545941819056128, attached as Exhibit M.
30
  See U.S. Dep’t of State, Bureau of Consular Affairs (@TravelGov), TWITTER (June 30, 2020,
12:29 pm), https://twitter.com/TravelGov/status/1278002698487554052, attached as Exhibit N.

                                              36
         Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 40 of 101




                       The Bureau responded,

                           We will not be issuing H-1B, H-2B, L, or certain J visas, and their
                           derivatives through December 31, 2020, unless an exception
                           applies.31

                (g)    In response to a question regarding where to “read a National Interest

                       waiver procedure,” the Bureau stated, “per the Proclamation please contact

                       [the Department of Homeland Security] for information on a national

                       interest waiver.”32 Neither Proclamation directs DHS alone to issue such

                       information, and to Plaintiffs’ knowledge DHS has not done so.

         112.   A search of the Bureau’s Twitter feed shows that it has continued to reiterate these

positions.33

         113.   Plaintiffs’ individual experiences bear out that the State Department has

implemented the Proclamations by refusing to issue visas. See infra ⁋⁋ 138-299.

         114.   On or about June 22, 2020, DHS posted to its website an announcement concerning

the June Proclamation.34 The announcement summarizes the June Proclamation’s scope and



31
   U.S. Dep’t of State, Bureau of Consular Affairs (@TravelGov), TWITTER (June 30, 2020, 8:15
AM), https://twitter.com/TravelGov/status/1277938802259042304, attached as Exhibit O. The
tweet to which the Bureau was responding appears to have been deleted. See also U.S. Dep’t of
State, Bureau of Consular Affairs (@TravelGov), TWITTER (June 29, 2020, 8:22 AM),
https://twitter.com/TravelGov/status/1277578175741153281, attached as Exhibit P (similar in
response to question whether an “H4 will be allowed to get [a] visa stamp if [the principal] H1
[visa holder is already] in US…?”).
32
  U.S. Dep’t of State, Bureau of Consular Affairs (@TravelGov), Tweet to Albert Alam, TWITTER
(June 30, 2020, 12:56 PM), https://twitter.com/TravelGov/status/1278009405460676609, attached
as Exhibit Q. The Bureau misidentified the Department of Homeland security’s Twitter account
as “@DHS”; the correct account is @DHSgov.
33
     See generally https://twitter.com/search?q=proclamation%20(from%3Atravelgov)&f=live.
34
  U.S. Dep’t of Homeland Sec., Trump Administration, DHS Prioritizes American Citizens for
American Jobs, https://www.dhs.gov/news/2020/06/22/trump-administration-dhs-prioritizes-
american-citizens-american-jobs (last visited on July 17, 2020). A copy is attached as Exhibit R.

                                                 37
          Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 41 of 101




exceptions and directs the reader to the full text of the June Proclamation. It states that DHS “will

begin implementing” the June Proclamation but does not specify how it will be implemented.

          115.   DHS’s announcement further states that it “is also directed to use all available tools

to transition to a merit-based immigration system, ending often-exploited avenues for fraud and

abuse.” Neither the April Proclamation nor the June Proclamation, however, contains any

provision concerning a “merit-based immigration system,” and DHS’s announcement provides no

other citation for this asserted “direct[ive].”

          116.   On July 16, 2020, DOS posted to its website an announcement regarding its

implementation of the June Proclamation.35 It states, apparently under the authority of the

Proclamations’ “national interest” exceptions, that “limited exceptions may be provided” to:

          applicants who are subject to aging out of their current immigrant visa classification

           before the relevant Proclamations expire or within two weeks thereafter;

          certain H and J visa applicants who are traveling to work in support of a critical U.S.

           foreign policy objective (such as COVID-19 response) and/or traveling at the request of

           the U.S. government; and

          spouses and children of certain visa class holders, such as H, J, and L visa holders who

           are already excepted from, or not subject to, the June Proclamation.




35
   U.S. Dep’t of State, Bureau of Consular Affairs, Exceptions to Presidential Proclamations
(10014 & 10052) Suspending the Entry of Immigrants and Nonimmigrants Presenting a Risk to
the United States Labor Market During the Economic Recovery Following the 2019 Novel
Coronavirus Outbreak, https://travel.state.gov/content/travel/en/News/visas-news/exceptions-to-
p-p-10014-10052-suspending-entry-of-immigrants-non-immigrants-presenting-risk-to-us-labor-
market-during-economic-recovery.html (last visited July 17, 2020). A copy is attached hereto as
Exhibit S.

                                                  38
          Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 42 of 101




          117.   DOS’s announcement further states that it “will continue to issue H, L, and J visas

to otherwise qualified derivative applicants who are otherwise currently excepted or where the

principal applicant is currently in the United States.”

          118.   The announcement further affirms that “[a]pplicants for immigrant visas covered

by the proclamation, including Diversity Visa 2020 (DV-2020) applicants, who have not been

issued an immigrant visa as of April 23 are subject to the proclamation's restrictions unless eligible

for an exception.”

     THE JUNE PROCLAMATION CONFLICTS WITH CONGRESSIONAL POLICY
               AND THE PROCLAMATION’S OWN STATED GOALS

          119.   Although the June Proclamation purports to be supported by economic and labor

market justifications, those justifications are contradicted by all established economic research.

Indeed, they appear to have been created out of whole cloth and without any consideration of the

issues.

          120.   The June Proclamation rests on a fundamentally flawed premise: that its restrictions

on the entry of immigrants and nonimmigrants into the United States are necessary to protect the

U.S. labor force during a time of economic contraction, because foreign-born workers “pose[] a

risk of displacing and disadvantaging United States workers”—especially during a time of high

unemployment.

          121.   This premise is contrary to decades of economic research. Indeed, numerous

economists of all political stripes have thoroughly discredited the “fallacy” that “there is a fixed

amount of work to be done.”36 In 2017, the National Academies of Sciences, Engineering and




36
  Economics A-Z Terms Beginning with L, The Economist, https://goo.gl/BvRwKU; see also Paul
Krugman, Lumps of Labor, N.Y. Times (Oct. 7, 2003), https://goo.gl/GyYTG5.

                                                  39
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 43 of 101




Medicine published a 642-page “Consensus Study Report” authored by a panel of nearly 40

economists from across the policy and political spectrum—including “immigration sceptics.” The

Report concluded that inflows of foreign-born workers have no significant effect on the overall

employment levels of U.S. workers.37

       122.    Congress has likewise rejected that “there is a fixed number of jobs for which

competition is a zero-sum game,” such that immigrants and foreign-born workers “presen[t] a

significant threat to employment opportunities for Americans.” S. Rep. No. 106-260, at 12 (2000).

Instead, Congress has found that “labor markets have demonstrated time and time again [that]

additional people entering the labor force, whether native-born students out of school, immigrants,

or non-immigrants, expand opportunities and create other jobs through innovation,

entrepreneurship, and money spent on consumer items like food, clothing, and housing.” Id.

       123.    Congress has therefore found, and economic studies consistently show, that

increased immigration levels into the U.S. have had positive impacts on the employment levels

and incomes of U.S.-born workers.38 This is because foreign-born workers innovate more, creating

jobs and increasing the productivity of U.S. workers;39 they complement, rather than compete with,




37
  THE NAT’L ACAD. OF SCIS., ENG’G., AND MED., THE ECONOMIC AND FISCAL CONSEQUENCES OF
IMMIGRATION (The National Academies Press 2017), https://www.nap.edu/read/23550/chapter/1.
38
  See, e.g., Jacqueline Varas, Am. Action Forum, How Immigration Helps U.S. Workers and the
Economy (Mar. 20, 2017), https://goo.gl/ovHQEh; U.S. Chamber of Commerce, Immigration
Myths and Facts (Apr. 14, 2016), https://tinyurl.com/yay4xjm9.
39
  Giovani Peri & Chad Sparber, Global Migration Center, Presidential Executive Actions Halting
High Skilled Immigration Hurt the US Economy. https://globalmigration.ucdavis.edu/presidential-
executive-actions-halting-high-skilled-immigration-hurt-us-economy.

                                                40
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 44 of 101




U.S.-born workers in the workforce;40 and they participate in the economy as consumers,

stimulating demand.41

       124.    Perhaps for this reason, Congress has three times in the past four years refused

invitations to curtail legal immigration. See supra ¶ 82.

       125.    The June Proclamation’s sweeping ban on both immigrant and nonimmigrant entry,

which the Department of State has decided to implement by refusing to issue visas in any of the

covered categories, is therefore directly and irrationally contrary both to decades of Congressional

judgment and to the June Proclamation’s own stated economic goals. By dramatically limiting the

number of foreign nationals entering the U.S. economy at a time when consumer demand is already

low, the June Proclamation hinders recovery of both the economy and the labor market. “Far from

helping American workers, barring immigrants is likely to make the economy less productive.”42

       126.    Many of the particular immigration restrictions effected by the June Proclamation

are irrational for additional reasons.




40
   See, e.g., Matthew Denhart, George W. Bush Institute, America’s Advantage: A Handbook on
Immigration and Economic Growth 70, 118 (3d ed., Sept. 2017), https://tinyurl.com/y4ykokn9;
Gretchen Frazee, 4 Myths About How Immigrants Affect the U.S. Economy, PBS NewsHour (Nov.
2, 2018), https://tinyurl.com/yxlwzkth; Maria E. Enchautegui, Immigrant and Native Workers
Compete for Different Low-Skilled Jobs, The Urban Institute: Urban Wire (Oct. 13, 2015),
https://tinyurl.com/ycayp6ky; U.S. Chamber of Commerce, supra note 18.
41
   Kenneth Megan, Bipartisan Policy Ctr., Immigration and the Labor Force (Aug. 25, 2015),
https://goo.gl/8p3SP8 (“[A] breadth of research indicates that immigration can be complementary
to native born employment, as it spurs demand for goods and services”); Giovanni Peri, The Effect
of Immigrants on U.S. Employment and Productivity, Fed. Reserve Bank of S.F. Econ. Letter (Aug.
30, 2010), https://goo.gl/jK17fcl; Buttonwood, Keep on Trucking, The Economist (Feb. 11, 2012),
https://goo.gl/x8vqaL (“When people work for a living, they earn money. They spend that money
on goods and services that are produced by other people.”).
42
  Ilya Somin, The Danger of America’s Coronavirus Immigration Bans, THE ATLANTIC (June 28,
2020),         https://www.theatlantic.com/ideas/archive/2020/06/danger-americas-coronavirus-
immigration -bans /613537/.

                                                41
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 45 of 101




       127.    First, the June Proclamation, as implemented, suspends visa issuance and entry for

thousands of individuals who cannot or will not seek employment in the United States, and

therefore do not contribute to the alleged problem of job competition that the June Proclamation

purports to address. These restricted individuals include children; elderly, retired, or disabled

parents; students; and individuals who are legally not permitted to work, such as H-4 spouses and

children.

       128.    Second, the June Proclamation, as implemented, suspends visa issuance and entry

for thousands of workers for whom a precondition of visa approval is that such workers will not

take a job away from a U.S. worker—and therefore cannot “pose an unusual threat to the

employment of American workers.” In particular, the INA requires the U.S. Department of Labor

to certify that no U.S. workers are available before employers may hire H-2B workers. 8 U.S.C.

§ 1101(a)(15)(H)(ii)(b); see 8 C.F.R. § 214.2(h)(6)(iii). The same is true for employers seeking to

hire workers through the J-1 summer work/travel program or trainee/intern program—they must

certify that hiring such workers will not “displace” any U.S. workers. 22 C.F.R. §§ 62.22(f)(2),

62.32(n)(3). These certification requirements ensure that it is legally and practically impossible

for the H-2B visa program to be responsible for the “more than 17 million United States jobs [that]

were lost in industries in which employers are seeking to fill worker positions tied to H-2B

nonimmigrant visas”; for the J exchange program to be responsible for the “particularly high”

unemployment rates for “young Americans, who compete with certain J nonimmigrant visa

applicants”; or for workers on H-2B or J-1 visas to “present[] a significant threat to employment

opportunities for Americans,” as the June Proclamation incorrectly claims.

       129.    Third, the June Proclamation, as implemented, suspends visa issuance and entry for

thousands of H-1B and L-1 workers who play critical roles in job preservation and creation, and



                                                42
           Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 46 of 101




whose entry would therefore alleviate the effects of “the extraordinary economic disruptions

caused by the COVID-19 outbreak.”

           130.   Many H-1B visas, for example, are provided to IT professionals, who have helped

to transition much of the U.S. workforce to working from home during the COVID-19 crisis and

who are needed to maintain the technology that allows the work-from-home economy to

continue.43

           131.   H-1B visa holders are also disproportionately likely to patent new technologies.

Restricting their entry therefore not only denies U.S. companies the opportunities for growth and

job creation that would have otherwise resulted from those new technologies,44 but also “risk[s]

reducing growth and productivity” as companies “off-shore” jobs to countries where they are able

to hire skilled foreign workers.45 Indeed, recent academic research by the Wharton School of

Business confirms that restrictions on high-skilled immigration causes firms to send jobs

elsewhere by “open[ing] new foreign affiliates abroad” and increasing employment “at existing

foreign affiliates.”46


43
  Alex Nowrasteh, President Trump’s Cancellation of Many Work Visas Will Hurt the American
Economy, Cato at Liberty (June 22, 2020), https://www.cato.org/blog/president-trumps-
cancellation-many-work-visas-will-hurt-american-economy.
44
     Id.
45
  Letter from 324 employers and trade, industry, and higher education associations and groups
across the American economy focused on the high-skilled workforce to President Donald J.
Trump, Secretary of State Michael Pompeo, Secretary of Labor Eugene Scalia, and Acting
Secretary of Homeland Security Chad Wolf (May 21, 2020), https://competeamerica.org/wp-
content/uploads/sites/26/2020/05/324-Signatory-Business-Letter-to-President-and-Secretaries-
Nonimmigrant-Visa-Facts-5-21-2020.pdf.
46
  Britta Glennon, How Do Restrictions on High-Skilled Immigration Affect Offshoring? Evidence
from the H-1B Program, SSRN (2020) https://papers.ssrn.com/sol3/papers.cfm?abstract_
id=3547655; see also S. Rep. No. 106-260, at 19 (2000). (“In 1998, Thomas Friedman of the New
York Times wrote, ‘If U.S. companies are told to put up “No Vacancy” signs, they are inevitably
going to move more knowledge operations overseas, and that will spur more innovation, wealth
creation, and jobs over there.’”)

                                                 43
         Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 47 of 101




         132.    H-1B visa holders are also hired for particular specialty occupations, and the

majority of those specialty occupations are currently experiencing economic stability and success

as opposed to the high unemployment currently experienced in other parts of the U.S. economy.

Although the June Proclamation states that “more than 20 million United States workers lost their

jobs in key industries where employers are currently requesting H-1B and L workers to fill

positions,” that assertion ignores that U.S. employers seeking to hire H-1B workers cannot hire

any worker from an entire industry, but instead must hire someone seeking to work in a specific

type of job. Data on the top H-1B jobs—not industries—shows that between January 2020 and

May 2020, total employment increased by about 185,000 in the top 20 H-1B occupations, which

account for 85 percent of all H-1B requests.47 In fact, DHS data shows that 66 percent of all H-1B

workers work in computer-related occupations, in which the unemployment rate through April

2020—at the height of stay-at-home-orders in the United States—was 2.8 percent.48 For this

reason, too, the ban on H-1B entry/visa issuance is contrary to the economic data: there are plenty

of jobs in the highly skilled occupations most commonly held by H-1B visa holders.49

         133.    The June Proclamation is similarly irrational with respect to L visas. These workers

must demonstrate significant institutional knowledge, expertise, or experience specific to the

sponsoring company. Such workers are not fungible, and do not compete with unemployed U.S.

workers for open positions.




47
   David J. Bier, “The Facts About H-4 Visas for Spouses of H-1B Workers”, Cato at Liberty (July
7, 2020), https://www.cato.org/blog/trumps-h-1b-ban-based-misreading-economic-statistics.
48
     Supra note 46.
49
  In addition, H-1B-dependent employers must certify that the position for which the foreign
worker is being recruited cannot be filled by a United States worker. See supra ¶47; 22 C.F.R. §
655.738.

                                                  44
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 48 of 101




       134.    Moreover, L-visa holders are crucial for job creation in the United States because

they provide critical on-the-ground leadership for multinational employers seeking to invest in

their U.S. affiliates. According to the Congressional Research Service, the L-1 visa category is

“essential to retaining and expanding international businesses in the United States,” not least

because it allows multinational corporations to bring key employees, including top executives, to

the United States on a temporary basis to oversee investments and set up new operations here. In

creating the L visa, Congress found that “[s]uch intracompany transfers have contributed

immeasurably to the growth of American enterprise throughout the world and to the international

trade of the United States.” H.R. Rep. 91-851, at 2755 (1970).

       135.    In short, the June Proclamation’s effects are directly and irrationally contrary to its

asserted purposes and cursory findings. Rather than protecting the U.S. labor force, as it claims to

do, the June Proclamation endangers the U.S. economy by cutting off the supply of foreign-born

workers, innovators, and consumers that the economy relies on for stability and continued growth.

At the same time, the Proclamation prohibits individuals with no intention of working in the U.S.

from contributing their purchasing power to the U.S. economy, to the ultimate detriment of U.S.

workers.

     THE PROCLAMATIONS AND DEFENDANTS’ IMPLEMENTATION HARM
                           PLAINTIFFS

       136.    The Proclamations have effectively shut down a significant portion of the U.S.

immigration system. The CATO Institute estimates that at least 164,000 immigrants and 381,000

nonimmigrant workers and their derivatives have been and will be banned through the June

Proclamation’s effective date, which will also affect approximately 20,000 U.S. employers seeking




                                                 45
          Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 49 of 101




to bring workers in on nonimmigrant visas.50          The White House estimates that the June

Proclamation will affect at least 525,000 people.

          137.   The Proclamations and their implementation therefore cause Plaintiffs and all other

similarly situated entities and individuals substantial, concrete, particularized, and irreparable

injury.

                             Family-Based Immigrant Visa Plaintiffs

          138.   Plaintiff Nazif Alam is a Lawful Permanent Resident originally from Bangladesh.

On March 29, 2019, he filed a petition to sponsor his wife, a prospective student at Cornell

University who currently resides in Bangladesh, for an F2A immigrant visa. USCIS approved the

visa petition on February 14, 2020, and Mr. Alam submitted all necessary documentation in

support of the visa on April 8, 2020. The only remaining step was for Mr. Alam’s wife to attend

a consular interview.

          139.   Mr. Alam has been waiting to be reunited with his wife for two years. They are

two young adults who are on the cusp of beginning their American dream together. The last several

months of their separation have been particularly trying, as Mr. Alam is an essential employee in

the food distribution industry in New York City. He works for the firm Harold Levinson



50
   See David J. Bier, “Trump’s Migration Ban Could Affect Up to 545,500 if Consulates Reopen—
Fewer than 18,000 Otherwise,” Cato at Liberty (July 7, 2020), https://www.cato.org/blog/trumps-
migration-ban-could-affect-545500-consulates-reopen-fewer-18000-otherwise; David J. Bier,
“About 20,000 U.S. Employers Are Affected by Trump’s Travel Bans This Year,” Cato at Liberty
(July 16, 2020),        https://www.cato.org/blog/about-20000-us-employers-are-affected-trumps-
travel-bans-year. The Migration Policy Institute has issued similar estimates. See Migration
Policy      Inst.   (@MigrationPolicy)       TWITTER      (Jun.   22,    2020,     5:42    PM)
https://twitter.com/MigrationPolicy/status/1275167186794024962; see also Sruthi Darbhamulla,
Trump’s COVID-19 visa bans may alter the face of American immigration beyond the pandemic,
THE CHICAGO REPORTER (July 8, 2020), https://www.chicagoreporter.com/trumps-covid-19-visa-
bans-may-alter-the-face-of-american-immigration-beyond-the-pandemic/ (providing similar
estimates from the American Immigration Council).

                                                 46
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 50 of 101




Associates LLC, where he is responsible for ensuring that the grocery shelves of the convenience

stores for which he is responsible are stocked with much-needed supplies. During the COVID-19

pandemic, many people have been allowed to work from home to avoid exposure to the virus, but

Mr. Alam has not had that luxury. He comes home every day with the anxiety of having been

exposed to one of the most lethal viruses in modern history. Not having his wife’s support,

comfort, and companionship during these difficult times has left him even more stressed and

burned out.

       140.    Mr. Alam’s wife will be fully supported financially when she arrives in the United

States. Not only will she be supported by her husband’s steady job; she also has been accepted to

a Master’s program at Cornell University for fall 2020. It is a rare opportunity for any person, and

more so for a woman from a developing country, to be accepted into an esteemed institute like

Cornell University. This came at a steep cost: dedication, effort, and many sleepless nights in

order to get good scores in standardized tests and to write exceptional essays. Mr. Alam and his

wife stand to lose the initial monetary deposit that was made to Cornell to secure his wife’s

admission. Her inability to attend Cornell would also result in severely restricting her earning

potential and her ability to contribute to the economy of this country when she is here and ready

to enter the job market, thereby severely harming their effort in pursuing the American dream. Mr.

Alam has the necessary resources to support his wife for the eighteen months of her educational

program when she will be a full-time student and not working.

       141.    In late April 2020, when Mr. Alam learned about the Presidential Proclamation, he

was devastated, because he knew it would prolong his separation from his wife, but he hoped that

it would only last for 60 days. When he learned in late June that the entry bar affecting his wife




                                                47
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 51 of 101




would extend at least another six months, if not indefinitely, he was beside himself. It is

emotionally wearing on Mr. Alam to be separated from his wife.

       142.    On July 11 and 12, 2020, Mr. Alam contacted the National Visa Center and the

U.S. Consulate in Dhaka Bangladesh to inquire about the visa process for his wife. The Consulate

only told Mr. Alam that “that they were awaiting approval from the Consulate in Bangladesh to

approve the case being forwarded.”

       143.    Plaintiff Carmen Ligia Pimentel is a lawful permanent resident originally from

the Dominican Republic. She sponsored her husband Luis Beltre Rondon, who currently resides

in the Dominican Republic, for an F2A immigrant visas. Ms. Pimentel is currently pregnant with

her first child, who will be born on or about July 31, 2020.

       144.    Ms. Pimentel filed her husband’s visa petition with USCIS on or around January

18, 2018, which was approved on or around September 27, 2019. On March 16, 2020, the National

Visa Center confirmed that the application was documentarily qualified, and Ms. Pimentel’s

husband was eligible for a visa interview.

       145.    Ms. Pimentel has been separated from her husband for about two and a half years.

Because the couple anticipated that he would receive his visa in short order, they made the decision

to try to get pregnant and start a family sooner than later. They are both in the workforce, and

once their baby is born, they had planned for one of them to stay home with the baby while the

other worked, to avoid the cost of childcare. However, when Ms. Pimentel received the happy

news in February 2020 that she was several months pregnant, and her husband had still not been

scheduled for a visa interview, she requested expedited processing to secure the interview as soon

as possible. The request was approved on or about March 20, 2020, but because of the COVID-

19 pandemic, they did not hear anything further for about a month. In late April 2020, the



                                                48
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 52 of 101




Consulate contacted Ms. Pimentel’s husband to inquire further about his request for an expedited

interview and confirmed that his circumstances warranted expedition. However, they further

informed him that they could not schedule his interview because of the Presidential Proclamation

banning immigration for 60 days.

       146.    Through her attorney, Ms. Pimentel contacted her congressional representative to

ask how to invoke the “national interest” exception so that her husband would not have to miss the

birth of their first child. She held out hope that the Proclamation would not be extended beyond

the initial 60-day period so her husband could join her thereafter.

       147.    In late June 2020, when Ms. Pimentel learned the President had extended the

Proclamation through the end of the year, and perhaps indefinitely, she was devastated. Her

separation from her husband has been extremely hard on her, particularly because he has not been

there to provide her emotional support as she navigated her first pregnancy. Although she speaks

to her husband on a daily basis, this is no substitute for the comfort and companionship his physical

presence could provide. She is also heartbroken about the prospect of not having her husband

there with her for the birth of their child, the most beautiful moment of their lives. But even worse

is the prospect that her husband will also be separated from his child and be unable to help her care

for him here in the United States, potentially indefinitely. Ms. Pimentel cannot easily travel to the

Dominican Republic to reunite with her husband once her child is born, particularly in light of the

risk of becoming exposed to the COVID-19 virus.

       148.    On July 10, 2020, Ms. Pimentel’s attorney contacted the office of her Congressional

representative, Sylvia R. Garcia, to seek an exception to the entry suspension for her husband. On

July 13, 2020, the U.S. Embassy in the Dominican Republic responded: “Thank you for your

inquiry … According to our records Ms. Pimentel petitioned for her husband Luis Beltre Rondon



                                                 49
        Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 53 of 101




… as such, the visa application falls under the recent Presidential Proclamation …, and we cannot

process this visa until the expiration of the Proclamation.”

        149.    Plaintiff Juan Carlos Rosario Lebron is a Lawful Permanent Resident originally

from the Dominican Republic. On April 25, 2018, he filed applications to sponsor his two minor

daughters (ages 12 and 17) for F2A immigrant visas. On February 26, 2020 the National Visa

Center notified him that his applications were complete and that his daughters were eligible for

visa interviews.

        150.    Mr. Lebron has been living apart from his two minor daughters for 7 years, and for

over two years since his petition was approved. Although Mr. Lebron was eligible to sponsor his

daughters earlier, when he became a lawful permanent resident in 2013, he was in an abusive

relationship and wanted to wait before bringing his daughters to live with him. In the meantime,

his mother has been their primary caretaker, while he provided for them financially. However, his

mother is now advanced in age and is no longer healthy enough to adequately care for his

daughters. Mr. Lebron also cannot return to the Dominican Republic for any significant length of

time to care for his daughters without jeopardizing his career and financial stability, his Lawful

Permanent Resident status, and his eligibility to become a U.S. citizen.

        151.    In late April 2020, Mr. Lebron learned about the April Proclamation that banned

immigration for 60 days, which prompted him to try to seek expedited emergency interviews in

light of his mother’s precarious health situation. However, he has to date received no response to

this request.

        152.    Upon learning that the Proclamation entry suspension was being extended to the

end of the year, and possibly indefinitely, Mr. Lebron has become distraught. After waiting for

his daughters’ visa applications to become current for more than two years, he now faces the



                                                 50
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 54 of 101




prospect that they will continue to be separated for at least another six months, and possibly

indefinitely. This has caused him great fear and anxiety, particularly because of his mother’s

precarious health situation. His mother could take a turn for the worse at any time, leaving his

minor daughters to fend for themselves in a country where they have no other support structure.

       153.    On July 14, 2020, Mr. Lebron contacted the National Visa Center to seek an

emergency interview for his daughters, in order to invoke an exception to the June Proclamation.

Congresswoman Lori Trahan also made a request for an emergency interview on Mr. Lebron’s

behalf on July 17, 2020. As of the filing of this Amended Complaint, he has not received a

response to his request.

       154.    Plaintiff Daniel Chibundu Nwankwo is a U.S. citizen who was born in Nigeria.

On March 18, 2018, he filed a petition to sponsor his father Sylva Nwankwo, who resides in

Nigeria, for an immigrant visa. The petition was approved on February 18, 2020. After submitting

all necessary paperwork, Mr. Nwankwo has been waiting for his father to be scheduled for a visa

at the Consulate in Nigeria.

       155.    Mr. Nwankwo has been separated from his father for over two and half years since

he sponsored his immigrant visa. The separation has been very difficult and has resulted in less

and less personal interaction with his father as time goes by. He misses his father’s love, care,

guidance and discipline, which is essential to his balanced development. Mr. Nwankwo is an

undergraduate student in electrical engineering and looks to his father as his role model and

mentor. His father is a well-established engineer with a current license from the State of California.

       156.    When Mr. Nwankwo learned in late April 2020 about the Presidential

Proclamation’s initial 60-day ban on immigration, and then in late June about the extension of the

ban for another six months, if not longer, he and his family were heartbroken. This protracted and



                                                 51
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 55 of 101




possibly indefinite separation has made Mr. Nwankwo feel disappointed and troubled. He had to

go through many difficult life events without his father’s support but was holding out hope that he

only had to wait for his companionship a short time longer. But when he learned about the

prolonged and potentially indefinite separation imposed by the June Proclamation, his hopes were

crushed by the uncertainty of how much longer it would take to reunite with his father.

       157.    Plaintiff Claudio Alejandro Sarniguet Jiménez is a Lawful Permanent Resident

originally from Chile. On December 20, 2017, shortly after he became a Lawful Permanent

Resident, Mr. Jimenez sponsored his now 19-year old son, Claudio, for an F2A immigrant visa.

The application took two years to process but was finally approved on August 22, 2019.

       158.    At that time, Claudio was temporarily living with his father in the United States.

On August 23, 2019, Mr. Jimenez sent Claudio to Chile to carry out consular visa processing there.

He anticipated that he would be separated from Claudio for only a few months, and diligently

worked to submit all documents in support of his application to ensure that they would be reunited

soon. By January 22, 2020, Claudio was documentarily qualified for a visa interview. The

interview was originally scheduled for March 20, 2020, in Santiago, Chile, but was rescheduled to

March 30, and then was indefinitely postponed because of the COVID-19 pandemic.

       159.    Mr. Jimenez has now been separated from his son for almost a full year during one

of the most critical periods in his son’s life. Claudio was planning on starting college at Auburn

University or Troy University in Oklahoma in the fall of 2020. Both schools expressed interest in

offering Claudio a full scholarship. He had expressed an interest in studying nuclear engineering

so that one day he could enlist in the U.S. Navy and, after that, go to work for NASA. Mr. Jimenez

is very proud of his son and is eager to see him pursue higher education and advance his career in

the near future.



                                                52
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 56 of 101




       160.    When the Presidential Proclamation was announced in late April, Mr. Jimenez held

out hope that it would expire after 60 days, as it initially stated, so that his son’s plans to start

college in the fall would not be disrupted. When the Proclamation entry suspension was extended

for at least the next six months and possibly indefinitely, Mr. Jimenez was emotionally devastated.

What was supposed to be a brief separation from his son has turned out to be an extended, if not

indefinite family nightmare. Not only was Mr. Jimenez’s dream to see his son begin higher

education in the United States destroyed, it also meant Mr. Jimenez would have to suffer prolonged

and potentially indefinite separation from his son, with whom he had expected to reunite months

ago. He is only able to communicate with his son by phone once a week because of issues with

the telephone signal, which has been difficult to bear. Mr. Jimenez has spent thousands of dollars

on legal counsel and government fees in connection with his son’s immigration processing to

hasten being reunited with him, which now appears to have been for naught. He also has had to

spend additional money providing for his son’s living expenses in Chile, and he must pay for any

medical expenses out-of-pocket as his son has no health insurance there.

       161.    Mr. Jimenez has requested an emergency interview for his son, in order to invoke

an exception to the June Proclamation. As of the filing of this Amended Complaint, he has not

received a response to his request.

       162.    Plaintiff Angela Sinon is a U.S. citizen originally from the Philippines and worked

for the United Nations in New York for 25 years before retiring in 2013. On January 5, 2009, she

filed a petition to sponsor her unmarried adult son Emmanuel Sinon for an F2B immigrant visa.

The petition was approved on September 24, 2009, and her son was finally scheduled for an

interview at the U.S. Embassy in Manila on March 10, 2020.




                                                 53
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 57 of 101




       163.     Ms. Sinon’s son was living with her in the United States, but when his interview

was scheduled, he returned to the Philippines for the interview. However, the interview was

canceled because Mr. Sinon had to wait eight weeks for the results of a medical test. Mr. Sinon’s

test ultimately came back negative, so he was again ready for the interview. But the Consulate has

not rescheduled Mr. Sinon’s interview.

       164.    Though Ms. Sinon has been separated from her son for only a few months, she has

suffered greatly, and this suffering has only become more severe with each day he is away from

her. Ms. Sinon is an elderly, unmarried woman, and she relies on her son for all of her basic life

activities. Both of her parents have passed away, and her son is the only family she has left. Ms.

Sinon’s son assists her with all of her daily activities, including buying groceries, taking her to her

medical appointments, doing household chores, and paying her bills. Because of all of the day-to-

day assistance her son provides, Ms. Sinon has suffered significantly these last few months that

her son has been in the Philippines awaiting his visa. She has also suffered financially because of

the separation from her son. She has had to pay for his apartment and living expenses in the

Philippines while he awaits visa processing there, which she can ill afford on her retiree income.

       165.    Her son has a Bachelor’s degree, and Ms. Sinon was expecting her son to help

support her financially once he obtained his immigrant visa and was able to find employment. He

has been volunteering for the American Red Cross since 2013, and before that for the Department

of Veterans Affairs from 2000 to 2013, always looking to give back to his adopted country.

       166.    When Ms. Sinon learned in late April that the April Proclamation would ban

immigration for 60 days, and then in late June that it would be extended to the end of the year, if

not longer, she was heartbroken and devastated. She has been waiting for her son’s visa to become




                                                  54
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 58 of 101




current for 10 years. The prospect of having to wait to reunite with him for at least another six

months, if not indefinitely, is more than she can bear.

       167.    On July 13, 2020 Ms. Sinon contacted the U.S. Consulate in Manilla to seek an

emergency interview for her son, in order to invoke an exception to the June Proclamation. As of

the filing of this Amended Complaint, she has not received a response to her request.

       168.    Plaintiff Loida Phelps is a U.S. citizen originally from the Philippines. On March

18, 2009, she filed a petition to sponsor her unmarried adult daughter Maria Lourdes Aligam

Dolom for an F2B immigrant visa, together with her three granddaughters Marylour Angela

Dolom Reano, Sebastian Dolom Lozano, and Marylour Angela Dolom Lozano, all of whom

currently reside in the Philippines. The petition was approved on April 22, 2010. Because her

oldest granddaughter was close to aging out of her visa preference category, she was initially

approved to expedite their visa interview, and she scheduled medical appointments for July 14,

2020 in Manila.

       169.     Ms. Phelps has been separated from her daughter and granddaughters for the last

20 years, and began the process of reuniting with them 11 years ago. She successfully petitioned

to bring her other two daughters to the United States in 2003. They are now married, have children

and live ten minutes away from Ms. Phelps. It has been her life-long dream to have all of her

children and grandchildren together with her in the United States.

       170.    Ms. Phelps was set to achieve her family reunification dream when in late April,

and then again in late June, the Proclamation forced her to defer it further, possibly indefinitely.

However, the consequences of this delay are dire. Ms. Phelps is in her 60s and has a number of

health issues, including osteoporosis, arthritis, migraines and a benign breast tumor that her doctor

is monitoring. She longs to have the comfort of her whole family around her, and worries that her



                                                 55
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 59 of 101




declining health will rob her of the ability to enjoy their company if their arrival continues to be

delayed. Though Ms. Phelps has tried to visit her daughter and granddaughters in the Philippines

regularly, each trip is a bit harder than the last, and she is not sure how much longer she will be

able make these long journeys.

       171.    Her daughter and granddaughters will not only be able to support her as she

advances in age, but they will also contribute to American society. Her eldest granddaughter is a

senior in college studying medical technology in the Philippines, and has plans to enter a masters’

program in this field when she comes to the U.S.

       172.    Complicating matters is the fact that Ms. Phelps’ granddaughter Marylour Angela

Dolom Reano may be entitled to an exemption under the Proclamation because she may age out

while the Proclamation is in effect on October 26, 2020, under the rules of the Child Status

Protection Act. However, this is cold comfort for the family, as her granddaughter, a derivative

applicant, cannot immigrate unless her mother Maria Lourdes first receives a her visa.

       173.    Ms. Phelps’s attorney has repeatedly attempted to contact the Embassy through the

U.S. Travel Docs system, to seek an exception to the Proclamation, but to date has had no response.

       174.    Plaintiff Nancy Abarca is a U.S. citizen originally from the Philippines. On

February 9, 1995, she submitted a petition to sponsor her brother Renato Gawat, together with his

wife Christina Tesaluna Gawat, and their minor daughter Maria Andrea Tesaluna Gawat, who

currently reside in the Philippines. The petition was approved on December 13, 1999, they have

submitted all of the necessary paperwork. Their case is now “current” according to the July 2020

Visa Bulletin, and they are awaiting a visa interview.

       175.    Ms. Abarca has been waiting 25 years to reunite with her brother and his family in

the United States. While she knew the wait would be long under the sibling fourth preference



                                                56
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 60 of 101




category, the time has taken its toll on her health in ways that she did not expect. She suffers from

asthma, arthritis and diabetes. Because of the heightened risks of the COVID-19 pandemic, she

can no longer carry out full time work as a registered nurse. She worries that a flare up of any of

her health conditions could greatly diminish the quality of her time with her brother if and when

he eventually makes it here. Ms. Abarca is no longer able to make the 10,000 mile journey to see

her brother and his family in the Philippines.

       176.    When Ms. Abarca learned in late April that her plans to reunite with her brother

and his family would be further delayed because of the Proclamation, she was disappointed, but

was prepared to wait the specified additional two months. However, when she learned that the

Proclamation would be extended to the end of the year, if not indefinitely, she was devastated. She

has longed to see her brother and his family settled in the U.S. near her. She has also longed to

see her niece, the next generation of her family, carry on their legacy here. Her niece is studying

architecture in the Philippines, and had hoped to complete her studies in the U.S., and go on to

become a self-supporting professional who will contribute to American society.

       177.    Complicating matters is the fact that Ms. Abarca’s niece may be entitled to an

exemption under the Proclamation because she may age out while the Proclamation is in effect.

Her niece’s birthday is November 26, 2020. However, this is cold comfort for the family, as her

niece, derivative applicant, cannot immigrate unless Renato first receives his visa.

       178.    On July 12, 2020, Ms. Abarca’s lawyer contacted the U.S. Embassy in Manila

seeking an emergency interview for her brother and his family, in order to invoke an exception to

the Proclamation. As of the filing of this Complaint, they have not received a response to this

request.




                                                 57
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 61 of 101




       179.    Plaintiff M.S. is a U.S. citizen originally from Yemen. M.S. became a citizen in

2000, and shortly thereafter petitioned for his immediate family to immigrate to the United States,

including his wife, two daughters and two sons. His son A.B.’s petition was not approved until

2016, and in the intervening years A.B. got married in Yemen, and had four children there,

including a daughter R.S. (now ten years old), all of whom he added to the petition.

       180.    Although A.B. received his visa in 2016, M.S. asked the U.S. Embassy to hold off

issuing visas to A.B.’s wife and four children at that time, so that A.B. could spend some time

working and saving money to support them. A few years later, in October 2019, A.B. contacted

the U.S. Embassy in Egypt to continue processing visas for his wife and children.

       181.    The Embassy scheduled the interviews for A.B.’s family in February 2020. A.B.’s

family traveled from Yemen to the Egypt to attend the interview. At the interview, the officer

granted the family a waiver from Presidential Proclamation 9645 (the “Muslim Ban”), because

they had nobody to support them in Yemen. The day after the interview, the Embassy called the

family and asked them some further questions about R.S., which were similar to the questions they

had asked at the interview—mainly relating to information they had provided on their DS 260

form. The family answered the questions the same day. Within a few days, the whole family,

except for R.S., received their visas. The Embassy official assured them that R.S. would be issued

a visa soon as well.

       182.    However, when weeks passed and R.S. had still not received her visa, A.B.

contacted the Embassy several times between March and June 2020 to inquire when the visa would

be ready. He explained that the rest of the family’s visas were about to expire, and that they needed

R.S.’s visa so they could travel as a family back to the U.S. The Embassy told A.B. that they could

not issue the visa because it was in administrative processing.



                                                 58
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 62 of 101




       183.    In late April, M.S. contacted the office of their local Congressional representative

Nancy Pelosi, who contacted the Embassy on their behalf. The Embassy informed Pelosi’s office

that the visa could not be issued because of the Proclamation. M.S. also contacted an attorney who

contacted the Embassy on their behalf to seek an exception to the Proclamation for R.S. However,

the Embassy simply relayed that they could not issue the visa.

       184.    In late June, because their visas would soon expire, the rest of A.B.’s family was

forced to travel to the U.S. or risk losing their visas, which they had waited four years to obtain.

They asked the Embassy to extend their visas, so that they could wait for R.S.’s visa to be issued,

but they were told that there was no guarantee that the visas would be reissued once they expired.

Though it was heartbreaking to do, they had no choice but to leave R.S. with acquaintances in

Egypt, who agreed to look after her for a while.

       185.    Since R.S. was separated from her family, the whole family has been inconsolable.

They each speak to R.S. almost every day, each taking turns to check on her. She is a young girl

and feels sad and alone in a foreign country, living with people she barely knows. She cries on

each phone call, in turn leaving M.S. and his family miserable knowing there is little they can do

to console her from so far away, let alone take care of and protect her.

       186.    The harm M.S.’s family is suffering because of their separation from R.S. is

profound. While A.B.’s wife plans to return to Egypt to be with her young daughter while they

wait out the saga of securing her visa, she cannot do so until she gets her green card. A.B. also is

unable to travel to be with R.S. because he is the family’s sole breadwinner and cannot take leave

from his job. Having R.S. in Egypt is taking a toll on the family’s finances as well, as A.B. has to

support both his family in the U.S. and R.S. in Egypt. R.S. would normally have been starting

school in a few months, but she will be missing school if she continues to live in limbo in Egypt



                                                59
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 63 of 101




much longer. M.S. has not seen his granddaughter R.S. since she was a baby, and was looking

forward to being reunited with her, and finally having his whole family together after so many

years. Now he wonders if that will ever happen during his lifetime, leaving him heartbroken.

                                 Diversity Visa Lottery Winners

       187.    Plaintiff Fatma Bushati is a citizen and resident of Albania. Ms. Bushati has a

Master’s degree in Business Administration and works as a human resources professional for

Albania’s healthcare system. She applied for the FY 2020 Diversity Visa Lottery in 2019 on behalf

of herself and her immediate family, including her husband Eldis Bushati and her daughter Alia

Bushati, age 3. On May 11, 2019, she received notice that she had been selected to participate in

the 2020 Diversity Visa Program, bringing her family one step closer to realizing their lifelong

dream of immigrating to the United States. On March 12, 2020, she received notification from the

Department of State that she was “ready to be scheduled for an interview when [her] case number

becomes current.” However, because of the Proclamations, Ms. Bushati has never been scheduled

for her visa interview.

       188.    Ms. Bushati has entered the Diversity Visa Lottery every single year since she

turned 18 years old because she has long admired the United States, its justice system and

freedoms, and its opportunities for upward mobility. All of these things are sorely absent in her

native Albania, an economically and politically unstable country. Although she understood her

chances of obtaining a diversity visa were slim, throughout her adult life she took intentional steps

to ensure she could be successful in the United States, including learning English and obtaining

relevant skills and education to succeed in the U.S. job market.

       189.    Ms. Bushati has specialized skills in the healthcare industry and would be able to

contribute much-needed human capital to help combat the COVID-19 pandemic at a time when



                                                 60
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 64 of 101




the U.S. healthcare system is under considerable strain.        She works as a human-resources

professional for the Office of the Operations of Health Care Services for the entire northern region

of Albania. In this role, she is responsible for fulfilling the personnel needs of more than 80

healthcare facilities, including support staff, doctors, and nurses. During the COVID-19 crisis, she

has been working day and night to ensure the healthcare facilities have the personnel they need.

She is highly employable and plans to seek a health care administration job in the United States.

Ms. Bushati’s husband has a Bachelor’s degree in finance but works as a plumber because of the

limited career opportunities in his field in Albania.

       190.    Ms. Bushati has family in the United States, including her husband’s aunt, who has

submitted an affidavit of support on their behalf, and she has already expended financial resources

in anticipation of the Bushati family’s arrival. Her aunt recently purchased a new condo, in which

she has placed furniture and home goods so the Bushati family can live comfortably while they

get their bearings and find gainful employment in the United States.

       191.    But the Bushati family’s hopes and plans to realize the American dream were

upended when, in April 2020, Ms. Bushati learned of the Presidential Proclamation suspending

immigration to the United States for 60 days, and she later learned that the suspension would be

extended through at least the end of the year, if not indefinitely. Upon hearing the news, Ms.

Bushati and her family have been suffering from mental anguish and anxiety, as the immigration

ban will forever change their lives for the worse.

       192.    The June Proclamation will forever destroy Ms. Bushati’s dream of immigrating to

the United States if she is unable to receive her diversity visa before the end of the federal fiscal

year. She never imagined that, after spending the past 13 months diligently fulfilling all of the

conditions and requirements of the visa, the rug would be pulled out from under her just months



                                                 61
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 65 of 101




before her American dream was to be realized. She had plans to be self-sufficient in the United

States, and is now sorely disappointed by the injustice of the June Proclamation’s arbitrary and

irrational denial of her ability to immigrate.

       193.    The U.S. Consulate in Tirana, Albania, has stated that diversity visa applicants will

not be scheduled for an emergency visa interview prior to September 30, 2020. Nonetheless, on

July 12, 2020, Ms. Bushati contacted the U.S. Consulate to request an emergency interview, in

order to seek an exception to the June Proclamation. The Consulate replied on July 13, stating:

“the Presidential Proclamation 10014 suspended the issuance of several categories of immigrant

visas, including diversity visas. This proclamation was recently extended until December 31,

2020. Applicants for immigrant visas covered by the proclamation, including Diversity Visa 2020

(DV-2020) applicants, who have not been issued an immigrant visa as of April 23, 2020, are

subject to the proclamation's restrictions.      The September 30, 2020, deadline to obtain an

immigrant visa for DV-2020 has not been extended.”

       194.    Plaintiff Jodi Lynn Karpes is a citizen of South Africa, where she currently

resides. Ms. Karpes is an accomplished public relations specialist who runs her own business.

She applied for and was selected as a winner for the FY2020 Diversity Visa Lottery. Thereafter,

she applied for a visa number, which is current, meaning a visa is available if she is able to schedule

her interview. However, as of the filing of this Amended Complaint, she has not yet had an

interview.

       195.    Ms. Karpes did have an interview scheduled, but in May 2020, she received

notification from the U.S. Embassy in South Africa that her interview had been cancelled. On July

13, 2020, Ms. Karpes requested an emergency immigrant interview. The Consulate declined her

request and stated that “[a]ll routine visa processing has been suspended until 30 December 2020



                                                  62
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 66 of 101




due to the Presidential Proclamation for coronavirus. There are exceptions for IR1/IR2s, CR1/2s

visas. We are not conducting any visa interviews at the moment and awaiting guidance on how to

process and scheduled visa interviews.”

       196.    Ms. Karpes is a highly educated business professional who has degrees and

certificates from educational institutions around the world. She has a Bachelor’s degree in

business from the University of South Africa, a teaching diploma from Trinity College of London,

and a diploma in digital marketing from Digital Marketing Institute—Vega School of Brand

Advertising. She also spent a semester at Scottsdale Community College in Arizona, where she

fell in love with America and began to dream about immigrating here.

       197.    In 2007, Ms. Karpes established her own business in South Africa, GreenQueen

Communications, where she works as a public relations specialist.

       198.    Ms. Karpes entered the Diversity Visa Lottery to overcome the limited professional

opportunities she has in South Africa and other societal challenges associated with the country’s

depressed economy. Although she has developed important skills and achieved business success

in South Africa, her opportunities for professional and business growth are limited there. The

country’s unemployment rate remains above 20 percent, crime is high, and there is rampant

inequality in income and educational opportunities. This has not been an ideal environment in

which to advance herself professionally, let alone grow her business.

       199.    In April 2020, she learned about the April Proclamation banning immigration to

the United States for 60 days. On June 22, 2020, she learned that the President had extended the

immigrant ban for the rest of the year, if not indefinitely, which would likely end her chance to

immigrate. The news was devastating for her, as she had already made plans to move her life to

the United States and expand her business there. She had plans to move to Tulsa, Oklahoma to



                                               63
        Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 67 of 101




live with a friend and develop a business plan that would result in the creation of more American

jobs.

        200.   Plaintiff Shyam Sundar Koirala is a citizen of Nepal, where he currently resides

with his wife.    Mr. Koirala is a microbiologist by training, and works at an India-based

pharmaceutical company. Mr. Koirala has entered the diversity lottery each year for the last ten

years so that he could come to the United States and build a new life for his family here. On May

7, 2019, Mr. Koirala’s dream came true: he received notification from the U.S. State Department’s

Diversity visa website that he had been selected to participate in the 2020 Diversity Visa Program,

bringing him one step closer to realizing his goal of improving his family’s standard of living. On

December 16, 2019, he received notification from the Department of State that he had “submitted

all required documentation to the Kentucky Consular Center and [was] ready to be scheduled for

an interview when [his] case number becomes current.”

        201.   Mr. Koirala grew up with modest means—both of his parents are farmers—but he

strived to improve his lot in life through education and hard work. He has a Bachelor of Science

degree in microbiology. For the last seven years he has been working at the India-based

pharmaceutical company RPG Life Sciences, where he is a territory business manager. His wife

Bhumika is also a professional, working for the past eight years as a banking assistant at a bank in

Nepal. While they have become established in their careers, they have few paths to further upward

mobility given that Nepal continues to be an underdeveloped country with a struggling economy.

        202.   Once Mr. Koirala was selected, he began to make concrete plans to start a new life

in the United States, including by saving money and foregoing investment opportunities in Nepal.

His plan was to continue his career in the pharmaceutical industry in the United States. His wife

also planned to continue her career in the banking and finance industry.



                                                64
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 68 of 101




       203.    However, Mr. Koirala’s hopes and plans were put on hold in late April 2020, when

his family learned about the Presidential Proclamation’s 60-day ban on immigration. Their dreams

were later shattered in late June 2020, when they learned that the President had extended the ban

through the end of the year, if not indefinitely. Since they are required under the diversity visa

program to secure visas by September 30, 2020, they understood their opportunity to immigrate to

the U.S. was likely gone.

       204.    On July 14, 2020, as a last-ditch attempt to resurrect their dream to come to

America, Mr. Koirala contacted the U.S. Embassy to request an emergency interview to seek an

exception to the June Proclamation. He received a form response that failed to address his request

for an emergency interview. The U.S. Embassy stated, “Please be informed that as of March 17,

2020, the United States Embassy in Kathmandu is canceling routine Diversity visas and

nonimmigrant visa appointments. From March 23, 2020, the U.S. Embassy is canceling all routine

immigrant visa appointments. We will resume routine visa services as soon as possible but are

unable to provide a specific date at this time.”

       205.    Plaintiff Farangis Kurbonova is a citizen of Tajikistan where she currently

resides. She and her husband, Sobirjon Kurbonov, have a successful import business in Tajikistan,

which Sobirjon runs. On October 6, 2018, she applied for a diversity visa for herself and her

immediate family, including her husband and her three daughters, Safiya Kurbonova, age 8;

Muharram Kurbonova, age 4; and Aliya Kurbonova, age 2. On May 7, 2019, Ms. Kurbonova

received notification from the U.S. State Department’s Diversity Visa Lottery web page that she

had been selected to participate in the 2020 Diversity Visa Program. On December 4, 2019, she

was notified by the State Department that she had “submitted all required documentation to the




                                                   65
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 69 of 101




Kentucky Consular Center and [was] ready to be scheduled for an interview when [her] case

number becomes current.”

       206.    Ms. Kurbonova’s visa interview was initially scheduled for March 31, 2020 at the

U.S. Embassy in Kazakhstan, but it was later canceled and postponed indefinitely.

       207.    The Kurbonova family has entered the Diversity Visa Lottery several times,

because they had long aspired to immigrate to the United States. Although they were able to build

a comfortable life in Tajikistan, it was punctuated by financial and political instability. Ms.

Kurbonova’s husband is highly credentialed in the field of finance, having received a Ph.D. from

the State University—Higher School of Economics in Moscow, Russia and completed a fellowship

at Harvard University. He then secured a job with the U.S. accounting firm Ernst & Young in

Russia, where he worked for several years. These opportunities provided him with the skills to

start his own business in Tajikistan, importing fast-moving consumer goods, including poultry

from the United States. But the business has always been at the mercy of a corrupt and arbitrary

government. Last year, for example, the government confiscated approximately $500,000 worth

of his goods, despite the fact that he had permission for the import. These sorts of arbitrary

business setbacks prompted the family to apply for the Diversity Visa Lottery several years in a

row.

       208.    In 2019, after the family had been selected to participate in the 2020 Diversity Visa

Program, and they received a low preference number indicating they would likely be able to obtain

a visa in 2020, they began making concrete plans to wind down their business and prepare to

relocate their assets to the United States. They sold half of their inventory, canceled contracts with

suppliers, and scaled back their business significantly. They also expended over $2,000 to




                                                 66
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 70 of 101




purchase plane tickets and cover other travel costs to attend their scheduled visa interview at the

U.S. Embassy in nearby Kazakhstan.

       209.    The Kurbonova family also began to plan their life in the United States. Ms.

Kurbonova’s husband hoped to eventually start his own business, like the one he has in Tajikistan,

and had set aside significant sums of money to do that. In Tajikistan, Ms. Kurbonova had been

assisting her husband with their family business while at the same time caring for their three young

children. Her plan on coming to the United States was to return to school to learn accounting once

her family settled into their new home. The Kurbonova children were looking forward to learning

English and attending new and higher quality schools in the United States.

       210.    In late April 2020, Ms. Kurbonova learned about the April Proclamation

suspending entry to the United States of potential immigrants like herself with pending visa

applications, and in late June she learned that the entry suspension was being extended through at

least the end of the year. This news was devastating for her and her family, who had for some

time hoped to leave Tajikistan to escape its authoritarian style of government.

       211.    In early June 2020, Ms. Kurbonova inquired with the U.S. Embassy in Kazakhstan

about the status of the processing of their diversity visas. The U.S. Embassy in Kazakhstan

responded on June 10, 2020 stating, “Please be informed that Immigration is suspended in

accordance with the Proclamation dated April 22, 2020. . . . As per the proclamation Immigrant

visas cannot be issued or reissued or extended.”

       212.    On July 12, 2020, Ms. Kurbonova contacted the U.S. Embassy in Kazakhstan to

request an emergency interview in an attempt to seek an exception to the June Proclamation. On

July 13, 2020, she received a form response that was not responsive to her request for an

emergency interview. It stated, “Thank you for your email. Our post will work to review for



                                                67
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 71 of 101




possible renewal of an immigrant visa that was issued before April 22, 2020. We will resume

routine visa services as soon as possible but are unable to provide a specific date at this time.”

       213.    Plaintiff Aja Tamamu Mariama Kinteh is a citizen of Gambia where she

currently resides. Ms. Kinteh has a degree in economics and works as a statistician. On October

4, 2018, she applied for a diversity visa for herself and her immediate family, including her

husband Cherno Aboubacarr Jagne, her 6-year-old stepson Modou Lamin Jagne, her 3-year-old

daughter Neima Aisha Jagne, and her 1-year-old daughter Fatimah Dagga Jagne. On May 7, 2019,

she received notification from the U.S. Department of State that she had been selected to

participate in the 2020 Diversity Visa Program. On February 19, 2020, after receiving notification

from the U.S. Department of State that she had submitted all necessary documentation, she was

scheduled for a visa interview on April 21, 2020 at the U.S. Embassy in neighboring Senegal. The

U.S. Embassy later postponed her interview to August 6, 2020.

       214.    Ms. Kinteh entered the Diversity Visa Lottery to seek better professional and

educational opportunities for herself and her children. Ms. Kinteh works as a statistician at The

Gambia Bureau of Statistics. Her educational training in economic theory has taught her about the

intricate relationship between human resource development and economic growth. Though she

enjoys her work in The Gambia, she knows that the country’s position on the lower rungs of the

global economic ladder make it difficult to put her human resources to the best use there. She feels

that the U.S., with its vast opportunities, is the only place she can truly achieve her dreams. She

has instilled her hopes and dreams for bigger and better opportunities in her young children, who

are especially excited about the prospect of coming to America. Her daughter Neima Aisha wants

to study medicine and become a doctor when she grows up. Ms. Kinteh’s husband works for




                                                 68
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 72 of 101




himself and runs a software and web design company. He too is looking to use his skills to expand

his business in the United States, and ideally create jobs there.

       215.    In late April 2020, Ms. Kinteh learned about the April Proclamation suspending

immigration to the U.S., and later learned of the news in late June that the entry suspension was

being extended through at least the end of the year. Since hearing about the June Proclamation

and its potential to permanently end their plan to immigrate to the United States, her whole family

has become heartbroken and sorely disappointed. They had already been making firm plans to

move to Seattle, Washington to live near her uncle. He runs an adult care facility in Everett,

Washington and offered Ms. Kinteh and her husband jobs there until they are able to gain their

own professional footing. He also provided affidavits of support to bolster their immigration

petitions, and has committed to provide them room and board in the U.S. until they could support

themselves. Knowing that their earnings would not be enough to foot their travel bills, Ms. Kinteh

and her family have sold property to secure the necessary resources.            The news of the

Proclamations was particularly painful for her children, who had started dreams of meeting Santa

Claus and receiving a gift from him during the Christmas season, building a snowman, and visiting

Disneyland.

       216.    On July 12, 2020, Ms. Kinteh contacted the U.S. Embassy in Dakar to inquire about

the status of her August 6, 2020 interview. Having received no response, on July 13, 2020, she

requested an emergency interview, hoping to seek an exception to the June Proclamation. That

same day, the U.S. Embassy in Dakar responded, asking her to “explain [her] matter of urgency,”

and “[w]hat exception to the Presidential Proclamation [she] believe[s] [she] fall[s] under.” Ms.

Kinteh immediately responded, explaining that the deadline to obtain a Diversity visa was fast

approaching on September 30, 2020 and seeking guidance on what else the U.S. requires her to



                                                 69
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 73 of 101




present to meet an exception to the June Proclamation. As of the filing of the Complaint, Ms.

Kinteh has not received any response to this request

       217.    Plaintiff Iwundu épouse Kouadio Ijeoma Golden is a citizen of Cote D’Ivoire,

where she currently resides. Ms. Iwundu is a chemist by training but currently works in the

hospitality industry. She applied for a Diversity visa on November 2, 2018 on behalf of herself

and her immediate family, including her husband Kouadio Kouassi Constant, their 3-year-old

daughter Kouadio Moaye Deborah Roxanne Chidinma, and their 9-month-old daughter Kouadio

Akachi Kenora Rébecca. She was selected to participate in the 2020 Diversity Visa Program on

January 7, 2020, bringing them one step closer to realizing their dream of improving their standard

of living in the U.S. On January 9, 2020, Ms. Iwundu was notified by the Department of State that

she had “submitted all required documentation to the Kentucky Consular Center and [was] ready

to be scheduled for an interview when your case number becomes current.” She was scheduled

for a visa interview on April 28, 2020 but it was canceled on April 7, 2020, and it has not been

rescheduled.

       218.    Ms. Iwundu applied for the Diversity Visa Lottery because of the limited economic

opportunities available to them in the tiny nation of Cote D’Ivoire. Though Ms. Iwundu and her

family have built a decent life for themselves, their education and professional skills have not been

put to the best use, and they are eager to take advantage of the far greater opportunities available

to both them and their children in the U.S. While Ms. Iwundu is a chemist by training, she is

currently working as a receptionist at the five-star Radisson Blue Hotel in Abidjan. Her husband

is self-employed and runs his own real estate business, and also runs a digital printing business.

He plans to continue his current business ventures in the United States, and potentially create jobs

in this country.



                                                 70
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 74 of 101




       219.    In late April 2020, Ms. Iwundu learned about the April Proclamation suspending

entry to the United States of potential immigrants like herself with pending visa applications, and

in late June she learned the entry suspension was being extended through at least the end of the

year. The news of the June Proclamation, and its impact on her and her family’s plan to immigrate

to the United States, felt like a grave injustice to Ms. Iwundu. She has a particularly low visa

preference number, meaning that her chances of receiving a diversity visa were good, and therefore

had begun making concrete plans to move to the U.S. She and her husband had been planning to

invest in a restaurant in Cote D’Ivoire but put those plans aside in order to preserve their resources

to have a nest egg with which to start their new lives in the U.S. She was particularly devastated

to have lost the opportunity to pursue higher education in the United States, and to expand her

children’s educational opportunities as well.

       220.    On July 13, 2020, Ms. Iwundu contacted the U.S. Embassy to request an emergency

interview in order to seek an exception to the June Proclamation. On July 14, 2020, she received

a form response, stating in pertinent part: “As of March 17, 2020, the United States Embassy in

Abidjan has cancelled all routine nonimmigrant and immigrant visa appointments, as well as DNA

testing. We will resume routine visa services as soon as possible, but are unable to provide a

specific date at this time . . . . For immigrant visas, including Diversity Visas, you will be contacted

once your visa appointment is able to be re-scheduled.” Ms. Iwundu received a further, more

definititive response from the Embassy the next day: “It will not be possible to schedule your DV

interview before September 30, 2020 due to the restrictions in the Presidential Proclamation

on Suspension of Entry of Immigrants Who Present a Risk to the United States Labor Market

During the Economic Recovery Following the 2019 Novel Coronavirus Outbreak. On June 22, the

President extended these restrictions through December 30, 2020. At this time, applicants for the



                                                  71
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 75 of 101




Diversity Visa do not meet the criteria provided for a national interest exception. We understand

your request and desire for an interview, but unfortunately will not be able to facilitate this under

the current immigration laws.”

       221.    Plaintiff Aya Nakamura is a citizen of Japan, where she currently resides. She

was a student in the United States for several years, and has degrees in business and applied

science. She applied for a diversity visa in 2019, and learned that she had won the lottery on May

7, 2019, while she was living in the United States on F-1 student visa status in New York, New

York. On June 19, 2020 after submitting all the necessary paperwork, she was notified that her

visa interview was “ready for scheduling.”

       222.    At that time, she had completed her degrees and was on a post completion Optical

Practical Training period authorized by the F-1 student visa. But rather than complete this training

period, she decided to return to Japan on January 1, 2020, to complete visa consular processing

there, so that she could return to the United States with a green card.

       223.    Winning the Diversity Visa Lottery was a dream come true for Ms. Nakamura, who

had spent significant time in the United States completing her studies and could not imagine ever

leaving permanently. She had applied for the Diversity Visa Lottery four times while she was in

the United States on F-1 student visa status before she won the lottery in 2019. She had also

invested significant resources into obtaining degrees in the United States, to best position herself

to succeed professionally if she were able to make this her permanent home. She has plans to

become a Certified Public Accountant and work as a CPA. She also has dreams of opening her

own accounting firm and creating jobs in the United States.

       224.    Her dreams were upended, however, when in late April 2020, she learned of the

Presidential Proclamation suspending immigration to the U.S. for 60 days. Her dreams were



                                                 72
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 76 of 101




further devastated when she learned in late June 2020 that the suspension would last until at least

the end of the year and possibly indefinitely. Ms. Nakamura has now spent so much time in the

United States that she fears she will no longer fit back into Japanese society if she is forced to stay

there. The devastation of being denied the diversity visa will forever change her life.

       225.    The website for the U.S. Embassy and Consulates in Japan indicates that they will

“process a limited number of visa applications on an emergency basis,” providing a list that

“represents the types of visas that are eligible to request an emergency appointment.” That list does

not include diversity visa applicants.51

       226.    On July 13, 2020, Ms. Nakamura’s immigration attorney contacted the U.S.

Consulate in Tokyo on her behalf to request an emergency interview. The Consulate responded

that “[a]ll diversity (DV) immigrant visa appointments have been cancelled at this time.” On July

16, 2020, Mr. Dunn again contacted the U.S. Consulate in Tokyo to request an emergency

interview, specifically to seek an exception to the proclamation. As of today’s date, Mr. Dunn has

not received a response to this request.

                     Nonimmigrant Visa Sponsors (H-1B, H-2B, J and L)

       227.     Plaintiff 3Q Digital is a digital marketing agency that is incorporated in Delaware

and headquartered in Illinois, with multiple offices in the United States and abroad. In 2019, its

gross income was over $15 million.

       228.    3Q Digital has 330 employees in the United States. More than 95% of its staff are

U.S. citizens and legal permanent residents.




51
  See Qualifications for Emergency Appointment Request, U.S. Embassy and Consulates in Japan,
https://jp.usembassy.gov/visas/emergencyappo/ (last visited on July 17, 2020).

                                                  73
           Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 77 of 101




           229.   3Q Digital is the largest independent digital marketing agency. According to its

Chief People Officer, Laura Rodnitzky, its success is due to the diligent efforts and dedication of

its knowledgeable staff.

           230.   3Q Digital has been so successful, it was not forced to downsize during the

economic downturn caused by COVID-19. While it initially furloughed approximately 3% of its

staff, it has already brought many of those furloughed workers back for full-time work and did not

lay off a single U.S. worker.

           231.   3Q Digital prefers to hire American workers, but sometimes it has been unable to

find them to fill key roles that are critical to 3Q Digital’s success and that of its clients. In those

instances, 3Q Digital has found success hiring foreign nationals.

           232.   Over the course of several years, 3Q Digital has petitioned to sponsor

approximately ten H-1B nonimmigrant, temporary workers to perform specialized work at its U.S.

offices.

           233.   One of those petitions was for Balaji Bhat, whom 3Q Digital sought to continue to

employ as a Search Engine Account Manager, which is a specialty occupation. At the time –

March 30, 2018 – Bhat was already working for 3Q Digital in that role; he was in the United States

in F-1 OPT status and sought to change status to H-1B.

           234.   Bhat has a Bachelor’s degree in Economics and a Certificate in New Media and

Humanities from the University of Massachusetts in Amherst, Massachusetts.

           235.   On November 27, 2018, USCIS denied 3Q Digital’s H-1B petition on behalf of

Bhat. Bhat was forced to leave the United States.

           236.   Bhat has continued to work for 3Q Digital from its Singapore affiliate as a Search

Engine Marketing Account Manager. The time difference between Singapore and the United



                                                  74
        Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 78 of 101




States has harmed his ability to collaborate with other 3Q team members. He is only able to work

overlapping hours with his U.S. clients and team members on 4 days a week and, even then, not

for the entire work day. He is separated from his family in San Francisco, California. 3Q Digital

is also unable to invest in Bhat’s talent by providing him with training and development activities,

and Bhat is unable to pursue management opportunities within his team. 3Q Digital fears that due

to these difficulties, he may seek employment elsewhere, to 3Q Digital’s detriment.

        237.   In March 2019, 3Q Digital filed a lawsuit pursuant to the Administrative Procedure

Act in the U.S. District Court for the District of Columbia, challenging the USCIS denial of its H-

1B petition for Bhat. On March 6, 2020, the district court held that USCIS abused its discretion

when it denied 3Q Digital’s petition. On June 15, 2020, USCIS approved the H-1B petition for

Bhat.

        238.   Upon receiving the USCIS approval, Bhat immediately began compiling all the

necessary paperwork. He filed the DS-160 Nonimmigrant Visa Form on June 24, 2020, and

requested an emergency H-1B visa interview, because all U.S. consulates were closed for routine

visa appointments at the time.

        239.   However, on June 22, 2020, President Trump issued the June Proclamation, barring

the entry of H-1B visa holders. Because of the Proclamation, Bhat has been unable to obtain a

visa to enter the United States.

        240.   The inability to bring Bhat and other foreign nationals to work in its U.S. offices

harms 3Q Digital and its ability to meet its clients’ needs. The inability to bring talented foreign

nationals to work in its U.S. offices hampers 3Q Digital’s continued economic growth and

impedes its ability to create more jobs for U.S. workers.




                                                75
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 79 of 101




       241.    Plaintiff ASSE International, Inc. is a California public benefit organization and

501(c)(3) nonprofit.

       242.    ASSE is engaged in a private-public partnership with DOS to manage and

administer exchange visitor programs for J-1 nonimmigrants.

       243.    ASSE runs three J-1 exchange programs that have been harmed by the June

Proclamation. The first of those exchange programs is part of DOS’s Summer Work Travel

Program, which is open for current university students at foreign universities coming to the United

States to work in a seasonal job for their summer break. The second affected exchange program

is part of DOS’s Intern Program, which offers on-the-job training opportunities of up to 12 months

to individuals who are current full-time students at foreign universities, or have completed a

foreign university degree within the last year. The third of affected exchange program is part of

DOS’s Trainee Program, which allows up to 18 months of on-the-job training for individuals who

completed their degree more than a year ago and also have one year of employment experience;

this program is also an option for individuals without a degree but in possession of five years of

related employment. For all three programs, DOS’s regulations require orientation, cultural, and

community events to be integrated into the J-1 participant’s stay.

       244.    So far in 2020, only 98 summer work and travel participants, 80 interns, and 49

trainees have been able to enter the United States through ASSE. In comparison, 3,287 summer

work and travel participants, 229 interns, and 174 trainees were able to enter the United States

through ASSE in 2019.

       245.    Because the June Proclamation forbids the entry of individuals on J-1 visas—the

type of visa used by participants in ASSE’s exchange programs—and because DOS has decided




                                                76
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 80 of 101




to implement the June Proclamation by no longer issuing J-1 visas, the June Proclamation has

stopped ASSE from continuing to operate its exchange programs.

       246.    In 2020, ASSE has had to provide refunds of $123,238 to host companies that

would have employed its interns or trainees, and has had to pay $1,012,843 in cancellation refunds

to its foreign partners in the summer work and travel program. ASSE has had to pay these refunds

because individuals were not able to come to the United States on J-1 visas as originally planned.

       247.    ASSE is currently receiving no income because of the June Proclamation.

       248.    ASSE has been forced to terminate five of its 33 full-time employees. It has placed

another three employees on furlough, with the furlough to begin on August 1, 2020. If the routine

entry of J-1 visa holders does not resume for the rest of 2020, ASSE will need to furlough or

terminate at least eight additional employees.

       249.    Absent the June Proclamation, ASSE would not have had to furlough or terminate

multiple employees, and would not have had to pay over a million dollars in refunds. ASSE

anticipates that if the June Proclamation’s entry restrictions do not end, ASSE will run out of

money by early 2021.

       250.    Plaintiff EurAuPair International, Inc. is a California public benefit organization

and 501(c)(3) nonprofit. EurAuPair is engaged in a private-public partnership with DOS to

manage and administer an exchange visitor program that uses the J-1 nonimmigrant visa category.

       251.    EurAuPair runs an exchange visitor program for au pairs, who come to the United

States on J-1 nonimmigrant visas. The J-1 au pair program allows qualified parents or guardians,

who are U.S. citizens or legal permanent residents and who have a child for the au pair to look

after, the opportunity to host an au pair in their home. The au pair’s childcare schedule cannot

exceed 45 hours per week, and the au pair must receive weekend and other time off, including paid



                                                 77
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 81 of 101




vacation. The au pair also must receive a stipend for post-secondary classwork available in the

family’s locale and receive wages in compliance with the Fair Labor Standards Act and

Department of Labor rules. Au pairs who participate in this program must be between 18 and 26

years old on their arrival to the United States, pass a criminal background check in their home

country, pass a standardized psychological test, speak English, have childcare experience, and be

willing to become part of an American host family for at least a year.

       252.    In 2019, EurAuPair sponsored 739 au pairs from 21 countries, who worked for and

lived with families in 48 states. So far in 2020, only 150 au pairs have been able to enter the United

States through EurAuPair, despite the fact that during the COVID-19 pandemic, having live-in

childcare would be a significant help to many families.

       253.    Because the June Proclamation forbids the entry of individuals on J-1 visas – the

type of visa used by participants in EurAuPair’s exchange program – and because DOS has decided

to implement the June Proclamation by no longer issuing J-1 visas, the June Proclamation has

stopped EurAuPair from continuing to operate its exchange program.

       254.    In 2020, EurAuPair has had to provide refunds of $434,500 to host families who

would have hosted au pairs.

       255.    EurAuPair is currently receiving no income because of the June Proclamation.

       256.    EurAuPair has been forced to terminate three of its eleven full-time employees. It

has placed another two employees on furlough, with the furlough to begin on August 1, 2020.

EurAuPair will need to eliminate one or two more positions by September 1, 2020, if the bar on

the entry of J-1 visa holders continues. Should the June Proclamation’s restrictions on the entry

of J-1 visa holders remain in effect for the remainder of the year, EurAuPair will forego $2.5

million in revenue.



                                                 78
        Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 82 of 101




        257.    Absent the June Proclamation, EurAuPair would not have had to furlough or

terminate multiple employees, and would not have had to pay hundreds of thousands of dollars in

refunds. EurAuPair anticipates that if the June Proclamation’s entry restrictions do not end, it will

run out of money by early 2021.

        258.   Plaintiff SEIU Healthcare (CIR) is the largest medical housestaff union in the

country, representing approximately 17,000 intern, resident, and fellow physicians nationwide in

collective bargaining. It is headquartered in Long Island City, New York, and has multiple

additional offices across the country.

        259.   CIR represents physicians working in the United States on H-1B and J-1 visas.

These physicians are in training programs that last three to seven years.

        260.   When physicians holding H-1B and J-1 visas join CIR, they become either dues-

paying members or agency fee payors, who pay a fee for the benefits and services connected to

their collective bargaining agreement.

        261.   The June Proclamation has stopped physicians with H-1B and J-1 visas from

traveling to the United States to start their residency programs, which typically begin in June and

July.

        262.   The June Proclamation has harmed CIR by lowering the number of H-1B and J-1

physicians joining CIR. CIR has been denied the dues and fees that those individuals would have

paid had they been able to start work in the United States. CIR has already been deprived of dues

and fees from at least 60 residents, who have been barred from entering the United States because

of the June Proclamation. Those residents were supposed to start work by July 1, 2020. The loss

of these unpaid dues and fees cannot be recouped, and during each week when those residents are




                                                 79
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 83 of 101




not working in the United States, CIR’s financial loss grows. This financial harm will impede

CIR’s ability to provide services to its members.

       263.    Additionally, current CIR members are harmed by the June Proclamation because

they have to work extra hours to cover for the absent residents. Current CIR members are working

80-hour work weeks because of the June Proclamation. This creates additional stress during a

time when physicians are already under heavy strain due to the COVID-19 pandemic.

       264.    The June Proclamation has caused hospitals to work with fewer physicians, because

it has forbidden the entry of qualified physicians. This loss of staff negatively affects the U.S.

healthcare system’s ability to respond to the pandemic. The absence of qualified physicians, due

to the June Proclamation, will only exacerbate the economic harms caused by the COVID-19

pandemic – economic harms that CIR is already experiencing.52

       265.    Plaintiff PowerTrunk, Inc. is a Delaware corporation that is headquartered in New

Jersey. It is a wholly owned subsidiary of Teltronic S.A.U., a Spain-based Professional Mobile

Radio company. PowerTrunk is a pioneer in bringing TETRA technology—a type of professional

land mobile radio system—to the United States. PowerTrunk has deployed TETRA technology

in the New Jersey Transit Corporation, the Metropolitan Transit Authority in New York City, the

Los Angeles International Airport, and the John F. Kennedy International Airport.

       266.    PowerTrunk has 11 employees in the United States. These employees are a mix of

U.S. citizens, lawful permanent residents, and foreign nationals. The foreign nationals are

typically employees transferred from PowerTrunk’s parent company.


52
  See, e.g., Dara Lind, “Hospitals Are Suddenly Short of Young Doctors—Because of Trump’s
Visa Ban,” ProPublica (July 17, 2020), https://www.propublica.org/article/hospitals-are-suddenly-
short-of-young-doctors-because-of-trumps-visa-ban (“some [hospitals] are acutely short-staffed
because of an ill-timed change to immigration policy and its inconsistent implementation”).


                                                80
        Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 84 of 101




        267.   Since 2009, PowerTrunk has filed approximately 10 nonimmigrant visa petitions

in the L and H-1B categories. Because TETRA technology is new to the United States—

PowerTrunk has introduced it to this country—PowerTrunk relies on foreign talent to operate and

expand its U.S. business. With the help of that foreign talent, PowerTrunk hopes to hire and train

more and more U.S. workers to work on its TETRA systems.

        268.   On January 10, 2017, PowerTrunk filed an L-1B petition on behalf of Victor

Manuel Hernandez, a Spanish national. PowerTrunk filed an extension petition on October 11,

2019.

        269.   Hernandez has worked for PowerTrunk as a Senior TETRA Systems Engineer since

2017.   He was employed by PowerTrunk’s parent corporation, Teltronic, starting in 2012.

Hernandez is a critical employee for PowerTrunk.

        270.   USCIS approved the L-1B extension petition on October 22, 2019.              After

Hernandez filed an application to renew his L-1B visa stamp, he was interviewed at the U.S.

embassy in Madrid, Spain on January 9, 2020. He returned to the United States on January 18,

2020.

        271.   Hernandez submitted all additional information that the embassy requested from

him. The embassy then asked him, around February 24, 2020, to provide his passport so that he

could receive the new L-1 visa stamp. He promptly flew back to Spain and submitted his passport

to the embassy on March 10, 2020.

        272.   Due to the COVID-19 pandemic, however, the embassy had suspended services.

Weeks passed, during which the embassy told Hernandez that he could not receive a visa stamp

until the embassy had resumed services. Finally, PowerTrunk hired a law firm to request an




                                               81
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 85 of 101




emergency visa issuance, because it urgently needed Hernandez to return to the United States to

provide essential services for New Jersey Transit.

       273.    In response to the attorney’s inquiry, the Madrid embassy responded that it would

not issue a visa stamp to Hernandez until certain COVID-19 related restrictions had been lifted.

       274.    Then, the June Proclamation suspended the entry of L-1 visa holders.             The

Department of State decided to implement the June Proclamation by suspending the issuance of

L-1 visas. Hernandez now cannot receive his L-1 visa even if the COVID-19 restrictions end.

       275.    To date, Hernandez has not received a new L-1 visa stamp, and he has been unable

to return to the United States. This has caused extreme hardship to Hernandez, who has been

living with relatives and staying in hotels for several months. He has been separated from his wife,

who is in the United States, since March 2020.

       276.    Hernandez’s prolonged stay in Spain has also caused extreme hardship to

PowerTrunk. PowerTrunk has multiple contracts with transit agencies, which require it to

complete crucial tasks on strict timelines. Among those contracts is one with New Jersey Transit,

pursuant to which PowerTrunk is in the final stages of implementing mission-critical TETRA

technology throughout New Jersey Transit operations. PowerTrunk urgently needs Hernandez to

return so that this New Jersey Transit project can be completed. Hernandez is the most qualified

and knowledgeable employee PowerTrunk has on certain TETRA features.

       277.    Another of PowerTrunk’s contracts is with the Metropolitan Transit Authority.

Pursuant to this contract, PowerTrunk is implementing bus radio systems. Hernandez is the only

engineer at PowerTrunk qualified to complete aspects of this project. Without Hernandez,

PowerTrunk will not be able to meet its contractual deadlines and will need to seek an extension.




                                                 82
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 86 of 101




       278.     The nonimmigrant visa ban is devastating for PowerTrunk’s business and

continued economic growth. PowerTrunk may be unable to meet its contractual obligations

because of this ban, and may have to fire other employees if those obligations are not met. Without

Hernandez present in the United States, PowerTrunk is already facing reputational damage among

its U.S. customers and potential customers, which will cause additional financial hardship for the

company and further hamper PowerTrunk’s ability to grow and create more job opportunities for

U.S. workers.

       279.     Plaintiff Shipco Transport Inc. is a New Jersey corporation and one of the world’s

leading non-vessel operating common carriers. It has 425 employees in the United States and

more than 2,000 employees at its affiliate international branches. In 2019, Shipco earned over $55

million in gross income, and it is continuing to expand.

       280.     Shipco’s co-founder and current CEO credits his company’s success to the selection

of key employees, who strategize, establish, and implement corporate processes and operations.

He believes that the company’s continued success hinges on strategic planning and expert

application of the company’s carefully developed methods, systems, and techniques. Shipco

operates in a competitive market, and such planning and execution helps Shipco stand out from its

competitors.

       281.     Approximately ninety percent of Shipco’s U.S. staff are U.S. citizens or legal

permanent residents. Shipco has not furloughed or laid off any U.S. workers during the current

economic downturn. In fact, Shipco continues to give back to those communities where it has a

presence.

       282.     Shipco’s success is critical to the success of other industries. Shipco facilitates the

shipment of all kinds of goods, including personal protective equipment, medical devices, cars,



                                                  83
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 87 of 101




aircraft parts, food and beverages, household items, and retail items. Shipco’s continued efficiency

(or lack thereof) has ripple effects on the industries that rely on its services.

        283.    On or about May 7, 2020, Shipco filed an L-1A nonimmigrant visa petition for

Brian Nielsen. Shipco employs Nielsen as a chief financial officer at its sister office in Denmark.

Nielsen has unique knowledge of Shipco’s global accounting and financial functions. Shipco filed

the nonimmigrant petition for Nielsen because it wished to employ Nielsen in the United States as

the Finance Director of its Americas Region.

        284.    USCIS approved Shipco’s L-1A petition for Nielsen on June 30, 2020. However,

Nielsen cannot begin to work for Shipco in the United States unless he receives an L-1A visa from

a U.S. consulate abroad and enters the United States with L-1A status.

        285.    Shipco has now learned that DOS will not issue a visa to Nielsen because of the

June Proclamation unless Nielsen qualifies for an exception to the June Proclamation.

        286.    The inability to obtain an L-1A visa on behalf of Nielsen, Shipco’s potential

Finance Director, will harm Shipco’s profitability. Nielsen is expected to increase Shipco’s

efficiency and therefore allow Shipco to expand and hire even more U.S. workers. The inability

to bring a knowledgeable and experienced employee from an affiliate international office to the

United States has hamstrung Shipco and undermined the positive economic good that it could

provide to its community and to the other industries that rely on it.

        287.    Plaintiff Superior Scape is a landscape contractor and Michigan corporation.

Superior Scape provides year-round landscaping services for commercial and residential

properties. Superior Scape has enjoyed consistent growth for at least the past five years. Its gross

sales have increased from $3.2 million in 2014 to $5.3 million in 2019.




                                                   84
        Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 88 of 101




        288.    Superior Scape currently has 19 permanent employees. Each year, from March

until December – the months during which Superior Scape has the most work – Superior Scape

also hires an additional 50 to 55 temporary workers.

        289.    Superior Scape has found it difficult to find 50 to 55 temporary workers each year

without seeking additional workers through the H-2B nonimmigrant visa program. Although it

pays above the prevailing wage, Superior Scape experiences a massive turnover rate: Landscaping

is hard, hot work. Many of its U.S. employees are also college students who leave for school once

summer ends.

        290.    For the past 10 years, Superior Scape has received Department of Labor

certifications to bring 10 to 28 workers into the United States on H-2B visas. Many of Superior

Scape’s H-2B workers return year after year.

        291.    Through the H-2B visa program, Superior Scape has been able to guarantee a steady

supply of experienced workers. This has enabled Superior Scape to plan, budget, set sales targets,

and ensure that it can fulfill its contracts.

        292.    Without H-2B visas, Superior Scape is unable to meet its contractual obligations or

complete projects for its customers. In 2017, Superior Scape’s visa petition for H-2B workers was

not processed before the government ran out of H-2B visas for the year. The resulting delays

prevented Superior Scape from adding H-2B workers to its staff until mid-August that year. The

delay caused Superior Scape to lose $850,000.

        293.    Superior Scape’s owner and president, Terry Newman, credits the H-2B visa

program for the company’s growth since 2014. Superior Scape has added four permanent positions

to its company since it began participating in the H-2B program.




                                                85
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 89 of 101




       294.    Superior Scape was unable to obtain H-2B temporary workers in early 2020. The

government again ran out of H-2B visas before Superior Scape’s visa petition was processed.

       295.    Superior Scape’s projected income for 2020, with H-2B workers, was $5.9 million.

Without H-2B workers, it now has a projected loss of $1.9 million.

       296.    After losing the chance to hire H-2B workers for the spring, Superior Scape planned

to file paperwork to bring 40 H-2B temporary workers into the United States for an October 1,

2020 start date. These workers are necessary to save the company: without them, Superior Scape

may be unable to complete its clients’ major projects in the fall. If Superior Scape receives all 40

temporary workers, it hopes to cut its losses for the year in half.

       297.    The June Proclamation has ruined these plans. Due to the June Proclamation,

Superior Scape will be unable to hire the 40 H-2B workers that are desperately needed for its

survival. Superior Scape’s attempts to hire U.S. workers have been unsuccessful – although it has

hired some U.S. workers, it remains critically understaffed.

       298.    Superior Scape’s president fears that he is at risk of losing everything he worked

his entire life to build. He had expected to sell Superior Scape and retire soon. However, with the

company’s looming financial losses, he fears that he will need to start all over again or seek

employment elsewhere and may never be able to retire.

       299.    Should Superior Scape not receive the H-2B workers it needs for the fall, its 14

permanent employees will lose their jobs. Moreover, Superior Scape will no longer contribute to

the local economy by purchasing equipment, vehicles, and supplies.             In short, the June

Proclamation inflicts devastating financial harm on Superior Scape’s owner, his employees, their

families, and the local economy.




                                                 86
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 90 of 101




                                    CLASS ALLEGATIONS

       300.    Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

Procedure 23(b)(1) and (b)(2), on behalf of themselves and all other persons for whom Defendants’

implementation of the Proclamations interferes with family reunification or the issuance of visas

in a manner consistent with federal law. Plaintiffs seek certification of four subclasses, consisting

of:

               (a)     Individuals who have been selected to receive an immigrant visa through

                       the U.S. Department of State’s FY2020 Diversity Visa Lottery and who had

                       not received their immigrant visa on or before June 23, 2020, when the June

                       Proclamation took effect, and who, as a result of the June Proclamation, will

                       become ineligible to a receive a visa through the FY2020 Diversity Visa

                       Lottery and therefore will be unable to immigrate to the United States with

                       any eligible derivatives as of midnight on September 30, 2020.

               (b)     Individual U.S. citizens with an approved immigrant visa petition for an

                       immediate relative parent who is a foreign national; whose sponsored parent

                       is subject to the Proclamations and will, as a result of the Proclamations, be

                       unable to immigrate to the United States.

               (c)     Individual lawful permanent residents with an approved immigrant visa

                       petition for a preference relative who is a foreign national, including a

                       spouse, parent, child, or sibling; whose sponsored preference relative’s

                       application is “current” or will become “current” while the Proclamations

                       are in effect, and whose sponsored preference relative is subject to the




                                                 87
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 91 of 101




                       Proclamations and will, as a result of those Proclamations, be unable to

                       immigrate to the United States with any eligible derivatives.

               (d)     United States employers with an approved nonimmigrant visa petition for

                       an employee or potential employee in the H1-B, H2-B, J-1, or L-1

                       nonimmigrant visa categories; whose sponsored employee or potential

                       employee’s work petition for nonimmigrant status has been approved for

                       employment in the United States, and whose sponsored employee or

                       potential employee is subject to the June Proclamation and will, as a result

                       of the June Proclamation, be unable to enter the United States on the

                       nonimmigrant visa and work for the sponsoring employer.

       301.    This action meets all of the Rule 23(a) prerequisites for maintaining a class action.

       302.    The Plaintiff Classes are so numerous that joinder is impracticable, satisfying Rule

23(a)(1). The White House has estimated that the June Proclamation will affect approximately

525,000 individuals who would otherwise come to the United States. Estimates from the CATO

Institute suggest that the Proclamations will ban at least 361,000 nonimmigrant workers and

164,000 immigrants, affecting approximately 20,000 U.S. employers. Moreover, a class action is

the only appropriate procedural avenue for the protections of the class members’ statutory and

constitutional rights and rights under the APA.

       303.    The claims of the Plaintiff Class members share common issues of law and fact and

will not require individualized determinations of the circumstances to any plaintiff, satisfying Rule

23(a)(2). Such common questions of law and fact include, but are not limited to:

       (a)     Whether, in issuing the Proclamations, Defendants acted in a manner outside the

               authority delegated to them by Congress under INA;



                                                  88
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 92 of 101




       (b)    Whether the Proclamations violate the INA to the extent that they impose

              requirements that contravene or conflict with certain provisions of the INA,

              including labor market protections that the INA requires relating to the issuance of

              visas and the Diversity Visa Lottery program that guarantees the issuance of visas

              to individuals who are selected to receive a visa through that program;

       (c)    Whether the terms of the Proclamations are unconstitutionally vague;

       (d)    Whether, in issuing and implementing the Proclamations, Defendants relied on

              factors that Congress did not intend for it to consider;

       (e)    Whether, in issuing and implementing the Proclamations, Defendants failed to

              consider important aspects of the problem it sought to address;

       (f)    Whether Defendants quantified or considered harms, including reliance interests of

              visa applicants and their families and communities, that would result from the

              Proclamations and their implementation;

       (g)    Whether the Proclamations are being or will be implemented and enforced so as to

              either prevent class members from reuniting with family members in the United

              States, or to force their separation from family members in the United States, and

              thereby infringe on class members protected liberty interests in family unity;

       (h)    Whether class members have suffered harm as a result of the Proclamations and

              Defendants’ actions taken to implement the Proclamations.

       304.   The claims of the named Plaintiffs are typical of the claims of the members of the

Plaintiff Class, satisfying Rule 23(a)(3). Like other members of the class, Plaintiffs have been

harmed by the Proclamations’ contravention of multiple provisions of the INA and separation-of-

powers principles of the U.S. Constitution, as well as Defendants’ failure to abide by statutory



                                                89
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 93 of 101




limitations on their actions, thereby leading to arbitrary, capricious, and unlawful agency action

that fails to account for important aspects of the supposed problems the Proclamations seek to

address. Plaintiffs have further been harmed by Defendants’ failure to adequately explain their

decision to issue and implement the Proclamations, to account for the reliance interests at stake,

or to explain why suspending visa issuance and entry for members of the Plaintiff Class serves the

interests of Defendants or is otherwise a valid exercise of their respective authority. Each of these

actions, independently and collectively, have caused harm to Plaintiffs and the Plaintiff Class.

       305.    The named Plaintiffs will fairly and adequately protect the interests of the Plaintiff

Class, satisfying Rule 23(a)(4). The named Plaintiffs have no interest that is now or may become

antagonistic to the interests of the Plaintiff Class. The attorneys representing the named Plaintiffs

include experienced civil rights and immigration attorneys who are considered able practitioners

in federal constitutional litigation. These attorneys should be appointed as class counsel.

       306.    The members of the proposed class are readily ascertainable through Defendants’

records.

       307.    Counsel for Plaintiffs do not anticipate any conflicts of interest between the named

Plaintiffs and the other class members nor does Counsel anticipate any reason that the other class

members would dispute the adequacy of Counsel’s representation.

       308.    Defendants have acted, have threatened to act, and will act on grounds generally

applicable to the Plaintiff Class, thereby making final injunctive and declaratory relief appropriate

to the class as a whole. The Plaintiff Class may therefore be properly certified under Federal Rule

of Civil Procedure 23(b)(2).

       309.    Prosecution of separate actions by individual members of the Plaintiff Class would

create the risk of inconsistent or varying adjudications and would establish incompatible standards



                                                 90
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 94 of 101




of conduct for individual members of the Plaintiff Class. The Plaintiff Class may therefore by

properly certified under Federal Rule of Civil Procedure 23(b)(1).

                                     CAUSES OF ACTION

                                  FIRST CAUSE OF ACTION

      Violation of the APA, 5 U.S.C. § 706(2)—Against Defendants DOS and Pompeo

       310.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       311.    DOS’s implementation of the Proclamations violates the Administrative Procedure

Act (“APA”), 5 U.S.C. § 706(2) by preventing issuance of visas for which Plaintiffs and class

members who are otherwise eligible.

       312.    The INA distinguishes between entry, admission, and visa issuance. Section

1182(f) authorizes the President only to suspend the entry of certain aliens into the United States.

It does not authorize the President to suspend the issuance of visas. Section 1185(a) likewise does

not authorize suspension of visa issuance.

       313.    DOS has implemented the Proclamations in a manner that suspends the issuance of

visas while the Proclamations are in effect.

       314.    DOS’s implementation of the Proclamations constitutes final agency action within

the meaning of the APA. See Bennett v. Spear, 520 U.S. 154 (1997).

       315.    DOS’s implementation of the Proclamations is in excess of authority in violation

of the APA, § 706(2)(C), because, among other things, 8 U.S.C. § 1182(f) does not permit

Defendants to suspend the issuance of visas or deprive consular officers of the authority to issue

visas to individuals “who ha[ve] made proper application therefore.” 8 U.S.C. § 1201(a)(1).

       316.    In implementing the Proclamations, DOS also failed to consider all relevant facts

and circumstances, including the purposes of the visa system and the interests, including reliance



                                                 91
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 95 of 101




interests, of Plaintiffs, other class members, and other segments of society such as employers.

DOS also failed to articulate a rational connection between any relevant facts and the choice to

discontinue visa issuance for those who have paid the applicable fees and submitted the necessary

documentation for issuance of the visa. It has thus failed to provide a rational explanation for its

action. The State Department’s implementation of the Proclamations is thus “arbitrary, capricious,

[and] an abuse of discretion,” in violation of the APA. 5 U.S.C. § 706(2)(A).

       317.    DOS’s implementation of the Proclamations as to visas is also “contrary to

constitutional right, power, privilege, or immunity,” id. § 706(2)(B), because, among other things,

it denies family members their protected right to family unity without due process of law.

       318.    DOS’s actions are without good cause.

       319.    DOS’s actions have caused, and will continue to cause, ongoing harm to Plaintiffs.

       320.    Plaintiffs have no adequate alternative to review under the APA.

                                SECOND CAUSE OF ACTION

          Violation of the APA, 5 U.S.C. § 706(2)—Against All Agency Defendants

       321.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       322.    Defendants’ implementation of the Proclamations’ “national interest” exception

violates the APA, 5 U.S.C. § 706.

       323.    The June Proclamation directs the Secretaries of State and of Homeland Security

to “establish standards to define categories of aliens covered by” its “national interest” exception.

       324.    To the extent that Defendants have (through DOS’s July 16 website posting or

otherwise) established policies, procedures, and/or standards to govern their implementation of the

“national interest” exception, those policies, procedures, and/or standards constitute final agency




                                                 92
        Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 96 of 101




action reviewable under 5 U.S.C. § 706(2). Such final agency action is arbitrary, capricious, an

abuse of discretion, and not in accordance with law in at least the following ways.

        (a)    Defendants’ actions, as set forth above, are based on legal error; failed to consider

               all relevant factors; and lacked a rational explanation, particularly in light of the

               reliance interests at stake; and are therefore arbitrary, capricious, an abuse of

               discretion, and otherwise not in accordance with law, in violation of the APA,

               5 U.S.C. § 706(2)(A).

        (b)    Defendants’ actions, as set forth above, are contrary to constitutional rights,

               including Plaintiffs’ rights not to be deprived of their liberty interests in family

               reunification, without due process and as protected by the First and Fifth

               Amendments to the U.S. Constitution, in violation of the APA, id. § 706(2)(B).

        325.   Defendants’ actions are without good cause.

        326.   Defendants’ actions have caused, and will continue to cause, ongoing harm to

Plaintiffs.

        327.   Plaintiffs have no adequate alternative to review under the APA.

                                 THIRD CAUSE OF ACTION

     Ultra Vires—Violation of the INA, 8 U.S.C. § 1182(f)—Against Defendants Trump,
                                    DOS, and Pompeo

        328.   Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        329.   Congress has afforded consular officers the authority to issue visas to immigrants

and nonimmigrants “who ha[ve] made proper application therefore.” 8 U.S.C. § 1201(a)(1).

        330.   Neither § 1182(f) nor § 1185(a) permits the President by proclamation to suspend

consular officers’ discretion to issue visas in cases where proper applications have been made.




                                                 93
        Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 97 of 101




        331.    To the extent that the Proclamations purport to suspend not only the entry of

noncitizens into the United States, but also the issuance of visas to individuals who are otherwise

eligible to receive them, they are ultra vires, in excess of the President’s authority under the INA.

The Proclamations therefore are accordingly invalid, null, and void.

                                  FOURTH CAUSE OF ACTION

      Ultra Vires—Violation of the INA, 8 U.S.C. §§ 1182(f) and 1185(a)—Against All
                                      Defendants

        332.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        333.    Section 1182(f) requires, as a prerequisite to an entry suspension, the President to

“‘fin[d]’ that the entry of the covered aliens ‘would be detrimental to the interests of the United

States.’” Trump v. Hawaii, 138 S. Ct. 2392, 2408 (2018).

        334.    The June Proclamation does not include findings sufficient to satisfy § 1182(f)’s

statutory prerequisite. The statements and/or justifications on which the June Proclamation relies

to support its entry suspension are wholly unsupported by facts or evidence. The President cannot

rationally have found that the entry of the immigrant and nonimmigrant classes of noncitizens that

the June Proclamation suspends would be detrimental to the interests of the United States.

        335.    For the same reasons, the restrictions imposed by the June Proclamation are not

reasonable within the meaning of 8 U.S.C. § 1185(a).

        336.    Because the June Proclamation does not satisfy the requirements of § 1182(f) or

§ 1185(a), it is ultra vires and invalid.

                                   FIFTH CAUSE OF ACTION

   Ultra Vires—Violation of the INA, 8 USC § 1154(a)—Diversity Visa Subclass Only—
                                 Against All Defendants

        337.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.



                                                  94
        Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 98 of 101




        338.     The issuance and implementation of the June Proclamation are invalid to the extent

that they halt the processing and issuance of diversity visas and the entry of immigrants pursuant

to such visas.

        339.     Under 8 U.S.C. § 1154(a)(1)(I)(ii)(II), noncitizens “who qualify, through random

selection, for [a diversity visa] shall remain eligible to receive such visa only through the end of

the specific fiscal year for which they were selected.” (Emphasis added.)

        340.     The President is not authorized “to expressly override particular provisions of the

INA.” Hawaii, 138 S. Ct. at 2411.

        341.     The June Proclamation effectively revokes and renders void qualified applicants’

statutorily guaranteed eligibility for a diversity visa by suspending the issuance of visas beyond

the Diversity Lottery Program deadline of September 30, 2020. The June Proclamation therefore

violates § 1154(a)(1)(I)(ii)(II), is ultra vires, and is invalid.

                                    SIXTH CAUSE OF ACTION

           Separation of Powers/Nondelegation Doctrine—Against All Defendants

        342.     Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        343.     It is the role of Congress, not the President, to “exclude aliens altogether or

prescribe terms and conditions upon which they may come into or remain in this country.” See

Fok Young Yo v. United States, 185 U.S. 296, 302 (1902).

        344.     In that role, and pursuant to that power, Congress has crafted a complex and

carefully balanced system of immigrant and nonimmigrant visas, and in doing so considered the

effects that the issuance of visas and entry of foreign nationals may have on the U.S. economy and

labor market.     Within the system, Congress specifically provided labor-market protections




                                                    95
        Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 99 of 101




designed to ensure that workers who enter the country from abroad will not displace or

disadvantage U.S. workers.

        345.      In this context, Congress cannot be understood to have delegated to the President

(through 8 U.S.C. § 1182(f) or § 1185(a)) the authority to override decades of Congressional

judgment regarding the interaction of immigration policy and the labor market.

        346.      The June Proclamation therefore exceeds the authority delegated to the President

under the INA. It is invalid, null, and void.

        347.      To the extent that 8 U.S.C. §§ 1182(f) and/or § 1185(a) could be interpreted to

delegate to the President authority to engage in domestic policy-making concerning purely

economic matters such as the labor market, the statutes provide no intelligible principle to guide

the President’s exercise of discretion.         They therefore violate constitutional nondelegation

principles and are invalid. See Doe v. Trump, 418 F. Supp. 3d 573, 589-93 (D. Or. 2019). A

Proclamation issued under such an unconstitutional delegation of legislative authority is invalid,

null, and void.

        348.      The June Proclamation is accordingly in conflict with either the INA or the

Constitution, and in either case it impermissibly violates the Constitution’s separation of powers.

It is therefore invalid, null, and void

                                  SEVENTH CAUSE OF ACTION

    Violation of the Due Process Clause of the Fifth Amendment—Subclasses (b) and (c)
                               Only—Against All Defendants

        349.      Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        350.      The Due Process Clause of the Fifth Amendment states that no person will “be

deprived of life, liberty, or property, without due process of law.”




                                                    96
       Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 100 of 101




        351.    U.S. citizens and lawful permanent residents have constitutionally protected liberty

interests in family unity. Individuals must be given due process prior to any deprivation of these

liberty interests.

        352.    The Proclamations, and Defendants’ implementation thereof, unconstitutionally

deny Plaintiffs their constitutional rights by preventing visas from being issued and thereby

foreclosing their reunification with family members without the process due under the Fifth

Amendment.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for the following relief:

        A.      A preliminary and permanent injunction enjoining Defendants, their officials,

                agents, employees, assigns, and all persons acting in concert or participating with

                them from implementing or enforcing any part of the Proclamations so as to delay

                processing visas in a timely manner, deny or refuse visas, and/or deny or refuse

                entry into the country to any otherwise eligible foreign national;

        B.      A declaration pursuant to 28 U.S.C. § 2201 that the Proclamations are unlawful and

                are set aside;

        C.      An order pursuant to 5 U.S.C. § 706 holding that the agency defendants’

                implementation of the Proclamation is unlawful and is set aside;

        D.      An order awarding Plaintiffs costs of suit, and reasonable attorneys’ fees and

                expenses pursuant to any applicable law;

        E.      Such other relief as this Court deems equitable, just, and proper.




                                                 97
     Case 1:20-cv-01419-APM Document 46 Filed 07/17/20 Page 101 of 101




July 17, 2020                             Respectfully submitted,

                                          /s/ Andrew J. Pincus
Jesse M. Bless (D.D.C. Bar No. MA0020)    Andrew J. Pincus (D.D.C. Bar No. 370762)
AMERICAN IMMIGRATION LAWYERS              MAYER BROWN LLP
  ASSOCIATION                             1999 K Street, NW
1301 G Street NW, Ste. 300                Washington, DC 20006
Washington, D.C. 20005                    Telephone: (202) 263-3000
(781) 704-3897                            apincus@mayerbrown.com
jbless@aila.org
                                          Matthew D. Ingber (pro hac vice)
Karen C. Tumlin (pro hac vice)            MAYER BROWN LLP
Esther H. Sung (pro hac vice)             1221 Avenue of the Americas
JUSTICE ACTION CENTER                     New York, NY 10020
P.O. Box 27280                            Telephone: (212) 506-2500
Los Angeles, CA 90027                     mingber@mayerbrown.com
Telephone: (323) 316-0944
karen.tumlin@justiceactioncenter.org      Cleland B. Welton II (pro hac vice)
esther.sung@justiceactioncenter.org       MAYER BROWN MEXICO, S.C.
                                          Goldsmith 53, Polanco
Stephen Manning (pro hac vice)            Ciudad de México 11560
Nadia Dahab (pro hac vice)                Telephone: (502) 314-8253
Tess Hellgren (pro hac vice)              cwelton@mayerbrown.com
INNOVATION LAW LAB
333 SW Fifth Avenue #200                  Laboni A. Hoq (pro hac vice)
Portland, OR 97204                        LAW OFFICE OF LABONI A. HOQ
Telephone: (503) 241-0035                 JAC Cooperating Attorney
stephen@innovationlawlab.org              P.O. Box 753
nadia@innovationlawlab.org                South Pasadena, CA 91030
tess@innovationlawlab.org                 labonihoq@gmail.com




                                         98
